ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated October 3, 2018 (the
“Execution Date”), by and between Veneto Holdings, L.L.C., a Texas limited
liability company (the “Seller”), and NuGenerex Distribution Solutions, LLC, a
Delaware limited liability company (the “Buyer”). The Seller and the Buyer are
referred to collectively herein as the “Parties” and each a “Party.”

RECITALS

A.       The Seller and its Subsidiaries are engaged in the business of
providing (i) certain specialty pharmacy services and products, (ii) surgical
products and services, (iii) diagnostic testing for screening human blood, urine
and/or saliva samples for the presence of narcotics, medications, alcohol and
other drugs and substances, (iv) durable medical equipment services, and (v)
similar ancillary healthcare services, and of providing management services for
the foregoing businesses. To the extent the foregoing activities of Seller are
related to the Assets (as defined herein) transferred to Buyer under this
Agreement, they are collectively referred to as the “Business.”

B.       The Seller desires to, and to cause its Subsidiaries to, sell, assign
and transfer certain assets, properties and rights of the Seller and its
Subsidiaries to the Buyer, and the Buyer desires to purchase such certain
assets, properties and rights from the Seller and its Subsidiaries, on the terms
and conditions hereinafter set forth.

C.       The Buyer desires to assume from the Seller and its Subsidiaries, and
the Seller desires to, and to cause its Subsidiaries to, assign to the Buyer all
of the Assumed Liabilities (as defined herein), on the terms and conditions
hereinafter set forth.

D.       As additional consideration, and as a material inducement to the Buyer
to enter into this Agreement and to consummate the transactions described
herein, the Seller desires to make certain representations, warranties,
indemnities, covenants and agreements relating to the sale of the Business.

NOW, THEREFORE, in consideration of the mutual covenants of the Parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

In addition to the capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the meanings specified in this Article I.

“Accounts Receivable” means all trade and other accounts and accounts receivable
arising out of the Seller’s conduct of the Business and which are payable to the
Seller, including any security held by the Seller for the payment thereof
existing on the Closing Date, including, without limitation, the detailed
information regarding Accounts Receivable provided in connection with Section
4.8.

“Action” means any suit, action, arbitration, cause of action, claim, complaint,
criminal prosecution, investigation, Audit, governmental or other administrative
proceeding, whether at law or at equity, before or by any Court or Governmental
Authority (including the Food and Drug Administration (FDA), Department of
Health and Human Services (DHS), the Drug Enforcement Administration (DEA),
state Medicaid agencies, state pharmacy boards and other federal, state or
county Governmental Authorities with jurisdiction over the dispensing,
compounding, or distribution of pharmaceutical products or over the provision of
health care items or services), or before any arbitrator or other tribunal.

“Actual Working Capital” has the meaning set forth in Section 3.2(a)(ii).

“Affiliate” means, with respect to any Person, any other Person: (i) which owns,
directly or indirectly, at least ten percent (10%) of the voting or economic
interests in such Person; (ii) in which such Person owns, directly or
indirectly, more than ten percent (10%) of the voting or economic interests; or
(iii) in which more than ten percent (10%) of the voting or economic interests
are owned, directly or indirectly, by a Person who has a relationship with such
Person described in clause (i) or (ii) above. In addition, any Person who is a
director or executive officer of Seller shall be deemed an Affiliate of Seller.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or analogous combined, consolidated or unitary group defined under state,
local or foreign income Tax law).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Asbestos Liabilities” means any Liabilities arising from, relating, to, or
based on the presence or alleged presence of asbestos or asbestos-containing
materials in any product or item designed, sold, marketed, installed, stored,
transported, handled, or distributed at any time, or otherwise based on the
presence or alleged presence of asbestos or asbestos-containing materials at any
property or facility in any structure, including without limitation, any
Liability arising from, relating to or based on any personal or bodily injury or
illness.

“Assigned Contract” has the meaning set forth in Section Error! Reference source
not found..

“Assigned Personal Property Lease” has the meaning set forth in Section 4.14.

“Assets” has the meaning set forth in Section 2.1(a).

“Asset Schedule” has the meaning set forth in Section 2.1(a).

“Assumed Liabilities” has the meaning set forth in Section 2.2.

“Audit” means (i) any audit or review by a Governmental Authority with respect
to federal and state health care programs or by a health care contractor or (ii)
any audit or review by a Governmental Authority not covered in clause (i) above
that is outside the Ordinary Course of Business.

“Bill of Sale” has the meaning set forth in Section 2.5.

“Business” has the meaning set forth in the Recitals.

“Business Day” means a day other than Saturday, Sunday or a public holiday on
which banks are required or permitted by Law to be closed under the Laws of the
State of Texas.

“Business Licenses” has the meaning set forth in Section 4.22.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Disclosure Schedule” has the meaning set forth in the preamble to Article
V.

“Buyer Indemnified Parties” has the meaning set forth in Section 10.2.

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state Law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Closing” has the meaning set forth in Section 3.5.

“Closing Date” has the meaning set forth in Section 3.5.

“Closing Working Capital” has the meaning set forth in Section 3.2(a)(i).

“Confidential Information” means any information concerning the business and
affairs of the Seller with respect to the Business that (i) is not already
generally available to the public or (ii) after the date of this Agreement, does
not become generally available to the public.

“Contracts” means any and all agreements, contracts, commitments, purchase
orders, licenses, leases, notes, bonds and other instruments, whether written or
oral, to which the Seller is a party or by any of the Assets is bound.

“Contribution” has the meaning set forth in Disclosure Schedule 4.3.

“Controlled Group” has the meaning set forth in Code §1563.

“Disclosure Schedule” has the meaning set forth in the preamble to Article IV.

“DMEiq” means DMEiq, LLC, a Delaware limited liability company, which is a
Subsidiary of the Seller.

“DMEiq Units” means the 90% membership interest of DMEiq owned by Seller.

“Eligible Insurance Proceeds” has the meaning set forth in Section 10.5(g).

“Employee Benefit Plan” means any written or oral plan, program, arrangement or
agreement which the Seller or any ERISA Affiliate sponsors, maintains or
contributes to or has any obligation to maintain or contribute to, or has any
direct or indirect liability for, whether contingent or otherwise, and under
which any current or former officer or director, employee, leased employee or
consultant (or their respective beneficiaries) of the Seller or any ERISA
Affiliate has any present or future right to receive compensation or other
benefit, including without limitation, (i) any “employee benefit plan” (as such
term is defined in ERISA §3(3)); (ii) the Veneto Long Term Incentive
Compensation Plan; and (iii) any other employee benefit plan, agreement,
program, policy, arrangement or payroll practice, whether or not subject to
ERISA, including any pension, profit-sharing, savings, retirement, severance
pay, termination, executive compensation, incentive compensation, deferred
compensation, bonus, stock purchase, stock option, phantom stock, other
equity-based compensation, change-in-control, retention, salary continuation,
vacation, sick leave, disability, death benefit, group insurance,
hospitalization, medical, dental, life (including all individual life insurance
policies as to which the Seller is the owner, the beneficiary, or both), Code
Section 125 “cafeteria” or “flexible” benefit, employee loan, educational
assistance or other similar benefit plan, policy or arrangement.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

“Employment Agreements” has the meaning set forth in Section 8.13.

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and foreign statutes, regulations, ordinances, and similar provisions
having the force or effect of Law, all judicial and administrative Orders and
determinations, all contractual obligations, and all common law concerning
public health and safety, worker health and safety, pollution, or protection of
the environment, including, without limitation, all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances, or wastes, chemical substances, or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Code §414.

“Escrow Agent” has the meaning set forth in Section 3.1(ii).

“Escrow Agreement” has the meaning set forth in Section 3.1(ii).

“Escrowed Purchase Price” has the meaning set forth in Section 3.1(ii).

“Excluded Assets” has the meaning set forth in Section 2.1(c).

“Excluded Assets Schedule” has the meaning set forth in Section 2.1(c).

“Excluded Liabilities” has the meaning set forth in Section 2.3.

“Excluded Subsidiaries” means Medoc Health Services, L.L.C., Total Rx Care, LLC,
Forman Pharmacy Management, LLC, Smile Pharmaceutical, Inc., Luna Pharmacy
Management, LLC, Pure Pharmacy, LLC, Groth Pharmacy Management, LLC, Pharmacare
Texas, Inc. and any entity which has been formed by the Seller but does not
conduct any Business operations or own any of the Assets at the time of Closing.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Financial Statements” has the meaning set forth in Section 4.8.

“First Closing” has the meaning set forth in Section 3.5.

“First Closing Assets” has the meaning set forth in Section 2.1(a).

“First Closing Assumed Liabilities” has the meaning set forth in Section 2.2.

“First Closing Date” has the meaning set forth in Section 3.5.

“First Closing Transferring Employees” has the meaning set forth in Section 2.4.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Authority” means any federal, state, local, provincial, municipal,
foreign, or other governmental agency, authority, department, commission, board,
bureau, Court or instrumentality of any country or territory, and includes any
authority having governmental or quasi-governmental powers, including any
administrative or regulatory agency or commission.

“HDDL” means High Desert Diagnostic Laboratory, Inc., an Arizona Corporation,
which is a Subsidiary of the Seller.

“HDDL Shares” means the equity securities of HDDL owned by Seller.

“Health Care Law” means (a) Title XVIII of the Social Security Act, as amended,
governing the Medicare program, and final rules and final regulations adopted
pursuant thereto; (b) Titles V, XIX, XX and XXI of the Social Security Act; (c)
Section 1128B(b) of the Social Security Act, 42 U.S.C. § 1320a-7b(b), as amended
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Anti-Kickback Statute” and the regulations adopted pursuant
thereto and any comparable state or local laws and regulations; (d) 31 U.S.C. §§
3729 et seq. commonly known as the “False Claims Act” and regulations adopted
pursuant thereto and any comparable state or local laws and regulations; (e) 42
U.S.C. § 1395nn, commonly referred to as the “Stark Statute” and regulations
adopted pursuant thereto and any comparable state or local laws and regulations;
(f) 42 U.S.C. § 1320a-7a; 42 U.S.C. § 1320a-7 and the regulations adopted
pursuant thereto; (g) 31 U.S.C. § 3801 et. seq. commonly known as the Federal
Program Fraud Civil Remedies Act and regulations adopted pursuant thereto; (h)
all federal and state laws relating to the administration of health care claims
or benefits or processing or payment for health care services, treatment or
supplies furnished by Providers, including but not limited to those applicable
to Medicare Parts A, B, C, and D, to the State Medicaid Program, and to the SAIF
Program; (i) all federal and state laws and regulations governing the pharmacy
practice, including those governing the prescribing and handling of controlled
substances and those emanating from the FDA, DEA, and the State Board of
Pharmacy; (j) the regulations, ordinances and rules promulgated pursuant to
Health Care Laws, as amended from time to time, and in existence as of the
Execution Date or subsequently amended or enacted prior to the Closing Date; and
(k) the Health Insurance Portability and Accountability Act  of 1996, 42 U.S.C.
§§ 1320d-1329d-8, as amended by the Health Information Technology for Economic
and Clinical Health Act (“HITECH”), enacted as Title XIII of the American
Recovery and Reinvestment Act of 2009, Public Law 111-5, and its implementing
regulations (collectively, “HIPAA”) and any analogous or similar state Law or
regulation.

“Indebtedness” means with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, whether current or funded,
secured or unsecured, (ii) all obligations of such Person for the deferred
purchase price of any property or services, (iii) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of a default
may be limited to repossession or sale of such property), (iv) all obligations
of such Person secured by a purchase money mortgage or other lien to secure all
or part of the purchase price of property subject to such mortgage or lien, (v)
all obligations under leases which shall have been or should be, in accordance
with GAAP, recorded as capital leases in respect of which such Person is liable
as lessee, (vi) any obligation of such Person in respect of bankers’ acceptances
or letters of credit, (vii) any obligations secured by liens on property
acquired by such Person, whether or not such obligations were assumed by such
Person at the time of acquisition of such property, (viii) all obligations of a
type referred to in clause (i), (ii), (iii), (iv), (v), (vi), or (vii) above
which is directly or indirectly guaranteed by such Person or which it has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss, and (ix) any
refinancings of any of the foregoing obligations. Notwithstanding the foregoing,
for the avoidance of doubt, “Indebtedness” shall not include any trade payables
or other current liabilities reflected in the Financial Statements or incurred
by the Seller after the date of the Most Recent Balance Sheet in the Ordinary
Course of Business, to the extent taken into account in the calculation of
Working Capital, or any other amounts taken into account in the calculation of
Working Capital.

“Indemnified Party” has the meaning set forth in Section 10.4.

“Indemnifying Party” has the meaning set forth in Section 10.4.

“Ineligible Person” means any Person that (i) is currently excluded, debarred,
suspended, or otherwise ineligible to participate in the federal health care
programs or federal procurement programs, or (ii) has been convicted of a
criminal offense that falls within the ambit of 42 U.S.C. § 1320a-7(a), but has
not yet been excluded, debarred, suspended, or otherwise declared ineligible.

“Intellectual Property” Intellectual Property " means all intellectual property
and other proprietary rights and Confidential Information relating to the
Business or used in the Business, including, but not limited to, all patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); all trademarks, service
marks, trade dress, trade names, corporate names; all registered and
unregistered statutory and common law copyrights; all registrations,
applications and renewals for any of the foregoing; all trade secrets, ideas,
formulae, compositions, know-how, proposals, technical and computer data,
documentation and software (including the Seller’s proprietary DigiScripts
software), financial, business and marketing plans; all supplier lists and
related information; all domain names and web sites; sales data and plans; all
customer accounts, lists, files, programs, plans, data and related information
and all other proprietary rights relating to the Business or used in the
Business.

“Interim Working Capital” has the meaning set forth in Section 3.2(a)(i).

“Initial Working Capital Shortfall” has the meaning set forth in Section
3.2(a)(i).

“Inventory” means all inventory of the Seller, wherever located and whether held
by Seller or third parties.

“Knowledge” means the actual, conscious knowledge (as distinguished from
implied, imputed or constructive) of any Member or other equity owner of Seller,
and each Manager and executive officer of Seller, without any inquiry and
investigation of any kind.

“Law” means the common law of any state, or any provision of any foreign,
federal, state or local law, statute, rule, regulation, order, permit, judgment,
injunction, decree or other decision of any Governmental Authority including all
Orders having the effect of law in each such jurisdiction and any Health Care
Law.

“Leased Real Property” means all leasehold or sub-leasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Seller.

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Seller holds
any Leased Real Property.

“Letter of Credit” has the meaning set forth in Section 3.1(b).

“Liabilities” means any indebtedness, liabilities or obligations of the Seller
of any nature whatsoever (whether accrued, absolute, contingent, direct,
indirect, perfected, inchoate, unliquidated or otherwise, known or unknown,
whether due or to become due), including, but not limited to, all Indebtedness
of the Seller.

“Liens” means any claims, liens, charges, rights, restrictions, options,
preemptive rights, mortgages, deeds of trust, easements, leases, hypothecations,
assessments, pledges, encumbrances, claims of equitable interest or security
interests of any kind or nature whatsoever.

“Losses” means losses, damages, Liabilities, actions, suits, proceedings,
claims, demands, taxes, sanctions, deficiencies, assessments, judgments, costs,
interest, other losses resulting from any shutdown or curtailment of operations,
costs of mitigation, penalties and expenses, including, without limitation,
reasonable attorneys’ fees and all amounts paid in investigation, defense or
settlement of any of the foregoing, but excluding (i) any special,
consequential, punitive or exemplary damages and (ii) any damages based on
multiples of profit, or cash flows, or similar methodologies.

“Management Team” means Kevin Kuykendall, Moky Cheung, Roger Ivey, Richard
Suedkamp, Steve Worster, Jane Lee, Brad Guy, Lazaro Martinez and Kyle
Kuykendall.

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Assets; provided, however, that
the foregoing will not include any event, effect, circumstance, change,
occurrence, fact or development resulting from or relating to (i) general
business or economic conditions, (ii) national or international political or
social conditions, including the engagement by the United States of America in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States of America or any of its territories, possessions or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States of America, (iii) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (iv) changes in GAAP, (v) changes in Law other than Health
Care Law, except to the extent that any of the events, effects, circumstances,
changes, occurrences, facts or developments in the foregoing clauses (i) through
(v) has had a disproportionate effect on the Seller as compared to other
participants in the industry in which the Seller operates, (vi) the negotiation,
execution, or delivery of this Agreement or the announcement or consummation of
any of the transactions contemplated hereby, (vii) the Medoc Federal
Investigation described in Disclosure Schedule 4.11, or (viii) any fact or
circumstance arising after a Closing with respect to the Assets transferred
during the Closing.

“Montalcino Note” means that certain Convertible Promissory Note dated January
25, 2018 by Montalcino Holdings I, LLC in favor of Seller for an amount up to
$2,500,000, of which $1,500,000 has been extended.

“Most Recent Balance Sheet” has the meaning set forth in Section 4.8.

“MSOs” means the following entities: Altra Health Services, L.L.C.; Animo Health
Services, L.L.C.; Ayian Health Services, L.L.C.; Bevan Health Services, L.L.C.;
Boca Health Services, L.L.C.; Dominus Health Services, L.L.C.; Emmerich Health
Services, L.L.C.; Fraizer Health Services, L.L.C.; Insignia Health Services,
L.L.C.; Lark Health Services, L.L.C.; Krug Health Services, L.L.C.; Realm Health
Services, L.L.C.; and Wain Health Services, L.L.C.

“MSO Class B Units” means the membership interests of the MSOs that are owned by
the Seller.

“Net Profits Agreement” means the Net Profits Agreement, dated the Execution
Date, by and between Buyer and Seller, pursuant to which Buyer will compensate
Seller for the management of the First Closing Assets until the Second Closing.

“Non-Breaching Party” has the meaning set forth in Section 6.5

“Non-Competition Agreements” has the meaning set forth in Section 8.12.

“Offset Amounts” has the meaning set forth in Section 10.5(d).

“Order” means any award, decision, injunction, decree, stipulation,
determination, writ, judgment, order, ruling, or verdict ordered, issued, made
or rendered by any court, administrative agency or other Governmental Authority.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency). In no event shall (a) any action by the Seller (other than the
placing of a purchase order by such Person or the acquisition of inventory in
the normal course of business) that will result in an obligation of the Seller
to expend more than fifty thousand dollars ($50,000) and (b) the placing of a
purchase order by the Seller (other than the acquisition of inventory in the
normal course of business) that will result in an obligation of the Seller to
expend more than fifty thousand dollars ($50,000) be considered to be in the
Ordinary Course of Business.

“Organizational Documents” means (i) in the case of a corporation, its
certificate of incorporation and bylaws and (ii) in the case of a limited
liability company, its certificate of formation and operating agreement, in each
case with all amendments thereto.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Payment Program” means Medicare, TRICARE, FEHBP, Medicaid, Workers’
Compensation, SAIF, and any and all health maintenance organizations, preferred
provider organizations, health benefit plans, health insurance plans, and other
third-party reimbursement and payment programs, in each case to the extent
applicable to the Business of the Seller.

“Permit” means any license, permit, consent, approval, authorization,
registration, filing, waiver, qualification or certification from any
Governmental Authority, including all pending applications therefor or renewals
thereof.

“Permitted Liens” means (i) Liens for Taxes and other governmental charges not
yet due and payable or that are being contested in good faith by appropriate
proceedings, which proceedings, if determined adversely, would not have a
Material Adverse Effect on Seller, (ii) landlords’, mechanics’, carriers’,
warehousemen’s, workers’, repairers’ and other similar Liens arising or incurred
in the Ordinary Course of Business relating to obligations which are not
individually, or in the aggregate, material, for sums not yet due and payable or
which are being contested in good faith, (iii) other Liens or imperfections on
property which are not material in amount or do not materially detract from the
value of or materially impair the existing use of the property affected by such
Lien or imperfections, (iv) Liens relating to deposits made in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements, (v) purchase money security
interests in respect of personal property arising or incurred in the ordinary
course of business and listed in the Disclosure Schedule, (vi) any Liens arising
in the Ordinary Course of Business, to the extent that the related Liability
therefor is included in the computation of Working Capital, (vii) any Liens to
be released at Closing, and (viii) Liens arising as a result of the Buyer’s
acts, including any Liens granted to any lender at the Closing in connection
with any financing of the Purchase Price.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

“Personal Property Leases” has the meaning set forth in Section 4.14.

“Pre-Closing Statement” has the meaning set forth in Section 3.2(a)(i).

“Prepaid Items” means all prepaid items, deposits and other similar assets of
the Seller existing on the Closing Date which are specifically listed in the
Asset Schedule.

“Professional Licenses” has the meaning set forth in Section 4.22.

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchase Price Note” has the meaning set forth in Section 3.1.

“Rapport” means Rapport Services, LLC, a Delaware limited liability company,
which is a Subsidiary of the Seller.

“Rapport Class B Units” has the meaning set forth in Disclosure Schedule 4.3.

“Real Property” has the meaning set forth in Section 4.15.

“Regulatory Advisories” means (i) any written directives, instructions,
guidelines, bulletins, manuals, requirements, policies and standards issued by
Centers for Medicare and Medicaid Services (CMS), and (ii) orders, decrees,
opinions, instructions, guidance documents, memoranda, manual instructions,
program memoranda, opinion letters, or other public issuances promulgated
pursuant to Health Care Laws, as amended from time to time, and in existence as
of the execution of this Agreement or subsequently amended or enacted prior to
Closing.

“Second Closing” has the meaning set forth in Section 3.5.

“Second Closing Date” has the meaning set forth in Section 3.5.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Employees” has the meaning set forth in Section 2.4.

“Seller Indemnified Parties” has the meaning set forth in Section 10.3.

“Significant Payment Program” has the meaning set forth in Section 4.11(g).

“Significant Payment Program Schedule” has the meaning set forth in Section
4.11(g).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or membership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation); provided, however, that each of
the MSOs shall be deemed a Subsidiary for purposes of this Agreement for periods
prior to the consummation of the Contribution and Rapport shall be deemed a
Subsidiary for purposes of this Agreement for periods after the consummation of
the Contribution. The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.

“Systems” has the meaning set forth in Section 4.28.

“Target Working Capital” has the meaning set forth in Section 3.2(a)(i).

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Terminated Personal Property Lease” shall have the meaning set forth in Section
4.14.

“Third-Party Claim” has the meaning set forth in Section 10.4.

“Threshold Amount” has the meaning set forth in Section 10.5(a).

“Transaction Documents” means each of the agreements, documents, certificates
and instruments being delivered pursuant to this Agreement.

“Transfer Tax” means any stamp or other sales, use, transfer or transaction Tax
arising as a result of the consummation of any of the transactions described
herein.

“Transferring Employees” has the meaning set forth in Section 2.4.

“Vendor Services Agreement” means the Vendor Services Agreement, dated the
Execution Date, by and between Buyer and Seller, pursuant to which Seller will
manage the First Closing Assets until the Purchase Price Note is repaid in full.

“WARN” means Worker Adjustment and Retraining Notification Act of 1988, as
amended, and its interpretive regulations.

“Working Capital” has the meaning set forth in Section 3.2(a)(i).

ARTICLE II

Assets and liabilIties

2.1 Acquired Assets.

(a)               Subject to the terms and the conditions set forth in this
Agreement and on the basis of the representations and warranties herein, the
Seller agrees to, and to cause its applicable Subsidiaries to, sell, convey,
transfer, assign and deliver to the Buyer, and the Buyer agrees to purchase,
receive and accept, as applicable, from the Seller and such Subsidiaries all of
the Seller’s and such Subsidiaries’ right, title and interest in and to the
assets and properties of every kind, character and description, used in or for
the benefit of the Business, whether tangible, intangible, real, personal or
mixed, set forth in Schedule 2.1(a) hereto (collectively referred to hereinafter
as the “Assets”). Schedule 2.1(a) is referred to herein as the “Asset Schedule.”
Schedule 2.1(a) also identifies certain of the Assets (the “First Closing
Assets”) that are to be sold, conveyed, transferred, assigned and delivered to
the Buyer on the First Closing Date. The Seller has used reasonable efforts to
(i) list all of the Assets on the Asset Schedule, (ii) properly identify which
Assets are First Closing Assets, and to appropriately list categories or subsets
of Assets required to be listed on the Disclosure Schedule in response to the
representations and warranties contained in this Agreement. Between the First
Closing and Second Closing, the Parties shall cooperate to revise the Asset
Schedule to add any Assets that reasonably should have been included in the
Asset Schedule and revise the identification of the First Closing Assets to
include all Assets that reasonably should be considered first Closing Assets, to
remove Assets that should not reasonably be considered First Closing Assets and
to add any Assets to Disclosure Schedules that reasonably should have been
contained in the Disclosure Schedules. Provided that the any failure to include
any Assets, or properly identify any First Closing Assets, has not had a
Material Adverse Effect on Buyer’s ownership or operation of the First Closing
Assets, such failures shall not be deemed a breach of this Agreement (including
a breach of any representation or warranty) if such failures are corrected in
accordance with this Section 2.1(a).

(b)               Without limitation of the foregoing, the Assets shall include,
in each case in respect of the Seller and its Subsidiaries (other than the
Excluded Subsidiaries), all the tangible property, furniture, fixtures and
equipment, cash on hand at the Second Closing, Accounts Receivable (to the
extent transferable under applicable Law), notes receivable (to the extent
listed on the Asset Schedule), the Montalcino Note, inventory (including office
supplies), tenant improvements (to the extent related to a lease which is an
Assigned Contract), goodwill, software, Intellectual Property, Prepaid Items,
Assigned Contracts, Assigned Personal Property Leases, the Rapport Class B
Units, the DMEiq Units, the HDDL Shares, books and records (including all
customer lists and all patient lists to the extent transferable under applicable
Law, but excluding any patient medical records and files to the extent required
to be retained by the Seller and any communications which are subject to
attorney-client privilege), any Seller policies and procedures relating to the
Business, telephone and email addresses, all Permits and certificates of need to
the extent transferable to the Buyer, all benefits, proceeds and other amounts
payable under any Seller policy of insurance to the extent (i) such amounts are
payable for losses suffered or payable by Buyer or (ii) such amounts are payable
with respect to an Assumed Liability or other liability included in the
calculation of Working Capital.

(c)               Excluded Assets. Notwithstanding anything contained in Section
2.1, the Buyer is not purchasing the Seller’s insurance proceeds other than
those specifically identified in Section 2.1(b), Accounts Receivable not
transferable under applicable Law, all benefits, proceeds and other amounts
payable under any Seller policy of insurance, assets owned by the Excluded
Subsidiaries as of the Closing, Contracts (other than Assigned Contracts) any
Employee Benefit Plan (other than Assumed Plans, if any), Medicare or Medicaid
provider numbers, any claims of the Seller for any federal, state or local Tax
refunds or Tax loss carry-forward benefits, the original corporate or limited
liability company books and records of the Seller (for clarity, the original
books of account are not Excluded Assets), any claims, counterclaims or other
rights associated with any Excluded Liability, or any of the assets set forth on
Schedule 2.1(c) (such assets being referred to as the “Excluded Assets”).

(d)       Nonassignable Assets. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign any
interest in any instrument, Contract, Lease or other agreement or arrangement or
any claim, right or benefit, if an assignment without the consent of a third
party would constitute a breach or violation thereof and would adversely affect
the Seller’s ability to convey the interest or impair the interest as conveyed
to the Buyer. If the consent of a third party which is required in order to
assign any such interest is not obtained on or prior to the Closing Date, or if
an attempted assignment would be ineffective or would affect the Seller’s
ability to convey the interest unimpaired, then, at the Buyer’s request, the
Seller shall cooperate with the Buyer in any reasonable arrangement, including
performance by the Seller or the Buyer, as the case may be, as agent for the
other, in order to cause the Buyer to receive the benefits of such interest, and
to accept the burdens and perform the obligations, under any such instrument,
Contract, Lease or other agreement or arrangement or any such claim, right or
benefit all as of the Closing; provided, however, that (i) such alternative
arrangement does not impose any adverse economic consequence to either the
Seller or the Buyer, (ii) such alternative arrangement does not violate any Law
and does not result in the material breach of the arrangement and (iii) the
Parties will continue to use their commercially reasonable efforts after the
Closing to obtain the applicable third party consent. Any transfer or assignment
to the Buyer by the Seller of any interest under any such instrument, Contract,
Lease or other agreement or arrangement or any such claim, right or benefit that
requires the consent of a third party shall be made subject to such consent or
approval being obtained.

2.2              Assumed Liabilities. As of the Closing Date, the Seller and its
applicable Subsidiaries shall assign to the Buyer, and the Buyer shall assume
the obligations of the Seller and its applicable Subsidiaries arising from the
use of the Assets on or after the Closing Date, including without limitation
obligations under those agreements and contracts designated specifically on
Disclosure Schedule 4.17 as Assigned Contracts, except to the extent that any
such executory obligations result from, arise out of, relate to, or are caused
by, any one or more of the following: (a) a breach of any of the Assigned
Contracts occurring prior to the Closing Date; (b) a breach of warranty,
infringement or violation of Law occurring prior to the Closing Date; or (c) an
event or condition occurring or existing prior to the Closing Date which,
through the passage of time or the giving of notice or both, would constitute a
breach or default by the Seller under any of the Assigned Personal Property
Leases or Assigned Contracts (collectively, the “Assumed Liabilities”). Schedule
2.2 also identifies certain of the Assumed Liabilities (the “First Closing
Assumed Liabilities”) that are to be assigned to, and assumed by, Buyer on the
First Closing Date.

2.3              Excluded Liabilities. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE BUYER DOES NOT ASSUME AND SHALL NOT BE LIABLE FOR ANY OF THE
DEBTS, OBLIGATIONS OR LIABILITIES OF THE SELLER, THE BUSINESS OR ANY AFFILIATE
OF THE SELLER, WHENEVER ARISING AND OF WHATEVER TYPE OR NATURE. In particular,
but without limiting the foregoing, the Buyer shall not assume, and shall not be
deemed by anything contained in this Agreement (other than to the extent
expressly provided in Section 2.2 “Assumed Liabilities”) to have assumed and
shall not be liable for any Indebtedness or Liabilities of the Seller, any
Affiliate of the Seller or the Business whether known or unknown, contingent,
absolute or otherwise and whether or not they would be included or disclosed in
financial statements prepared in accordance with GAAP (the “Excluded
Liabilities”). Without limitation of the foregoing, the Excluded Liabilities
shall include (other than to the extent expressly provided in Section 2.2
“Assumed Liabilities”) Indebtedness and Liabilities: (a) under any real estate
lease or any contract or agreement to which the Seller is a party or by which
the Seller or the Business is bound that has not been listed as an Assigned
Contract on Disclosure Schedule 4.17; (b) with respect to any Assigned Contract
or Assigned Personal Property Lease, arising from the period prior to the
Closing Date; (c) arising out of any collective bargaining agreement to which
the Seller is a party; (d) for any Employee Benefit Plan and any employment
related matters in respect of periods prior to the Closing Date; (e) for any
obligation for Taxes arising from the period prior to the Closing Date; (f) for
any Liability for local or state Transfer Tax and other taxes that may be
imposed upon the sale or assignment of the Assets pursuant to this Agreement and
the Bill of Sale, regardless of when such obligations may become known and due;
(g) for any damages or injuries to persons or property or for any tort or strict
liability arising from events, actions or inactions in the Business or the
operation of the Business prior to the Closing Date; (h) arising out of any
litigation against the Seller arising with respect to the period prior to the
Closing Date, whether or not threatened or pending on or before the Closing
Date; (i) any capital leases of the Seller; (j) any Indebtedness of the Seller
or the Business to any bank, institutional lender or other party charging
interest or Indebtedness of the Seller to any of its shareholders, partners,
members or owners (including any Indebtedness from any shareholder, partner,
member or owner of the Seller); or (k) for amounts due or that may become due to
Medicare, Medicaid or any other health care reimbursement or payment
intermediary or contractor, or other third party payor on account of any form of
payment adjustment, audit, assessment, recovery or recoupment whatsoever,
including fines and penalties, arising from the period prior to the Closing
Date. The intent and objective of the Buyer and the Seller is that, except for
the Assumed Liabilities explicitly assumed by the Buyer hereunder, the Buyer
does not assume, and no transferee liability shall attach to the Buyer
pertaining to, any of the Excluded Liabilities.

2.4              Employees. Prior to the Second Closing Date, (a) the Buyer or
an Affiliate of the Buyer shall offer employment, effective as of the Second
Closing Date, to each employee of the Seller who is principally employed in the
Business (collectively, the “Seller Employees”), provided that such employee (i)
is listed on Schedule 2.4 as prepared by the Buyer and attached hereto, (ii)
agrees to the release of his or her employment files to the Buyer or an
Affiliate of the Buyer prior to the Second Closing, and (iii) passes a
pre-employment drug test and/or background check conducted at the Buyer’s
expense and in a timely manner, if so requested, and (c) the Seller will
terminate in a lawful manner the employment of the Seller Employees who have
accepted the Buyer’s or its Affiliate’s offer of employment. Those Seller
Employees who accept the Buyer’s or its Affiliate’s offer of employment as of
the Second Closing Date shall be designated on Schedule 2.4 as “Transferring
Employees” and referred to hereinafter as such and to receive credit from the
Buyer or its Affiliate for prior service to the Seller for all
employment-related purposes. The Seller acknowledges and agrees that it is
responsible for paying to the Transferring Employees all compensation and
benefits accrued up to the Second Closing Date and the Seller shall pay, or
arrange to pay, all such undisputed amounts prior to the Closing Date. Schedule
2.4 sets forth with respect to each Seller Employee such person’s position, date
of hire, current salary, accrued and maximum PTO and amount of any other accrued
benefits (including, without limitation, bonuses and vacation) to which such
person may be entitled or for which such person has made written claim to the
Seller. If applicable, the Seller shall provide an updated Schedule 2.4 at the
Second Closing. Except as otherwise provided in the Employment Agreements, all
Transferring Employees shall be employees at will, subject to the Buyer’s or its
Affiliate’s employment policies. Nothing herein shall obligate the Buyer or an
Affiliate of the Buyer to employ the Transferring Employees for any specific
time period. Nothing in this Section shall be construed to grant any employee
any rights as a third-party beneficiary. The Seller shall retain all Liabilities
with respect to any and all Seller Employees who are not Transferring Employees;
provided that the Seller shall have paid, or provided to pay, to all Seller
Employees prior to the Second Closing the amount of all compensation and
benefits accrued up to the Second Closing Date. The Seller and its ERISA
Affiliates shall provide coverage under COBRA to all “M&A qualified
beneficiaries” associated with the transactions described in this Agreement in
accordance with Treasury Regulation §54.4980B-9 and any Seller Employees who
have a “qualifying event” under Section 4980B of the Code prior to the Second
Closing Date or who do not become Transferred Employees in connection with the
transactions described in this Agreement. The Buyer or an Affiliate of the Buyer
shall provide coverage under COBRA to all Transferring Employees and their
beneficiaries who have a “qualifying event” under Section 4980B of the Code
following the Second Closing Date. The Seller shall be liable for any
Liabilities arising under WARN or any similar foreign, state or local Law for
any “plant closing” or “mass layoff” as those terms are defined in WARN (or the
comparable statute) occurring prior to the Closing Date or in connection with
the transactions described in this Agreement. The Seller shall notify the Buyer
in writing of the termination of any Seller Employee that has occurred within 90
days preceding the Closing Date. Schedule 2.4 also identifies certain of the
Transferring Employees (the “Second Closing Transferring Employees”) that are to
be offered employment with the Buyer as of the Second Closing Date.

2.5              Instruments of Transfer. The sale of the Assets and the
assumption of the Assumed Liabilities as herein provided shall be effected at
each Closing by that certain Assignment and Assumption and Bill of Sale in the
form attached hereto as Exhibit A (the “Bill of Sale”).

2.6              Payment of Sales Taxes. The Seller covenants and agrees to pay
any and all Transfer Taxes payable by reason of the transfer and conveyance of
the Assets hereunder. The Seller will prepare and deliver and if necessary file
at or before the Closing all Transfer Tax returns and other filings necessary to
vest in the Buyer full right, title and interest in the Assets without any
requirement for the Buyer to withhold any consideration in respect of Taxes.

ARTICLE III

purchase price

3.1              Purchase of Assets by the Buyer. Subject to any adjustments set
forth in this Agreement, including without limitation pursuant to Section 3.2,
and in reliance on the Seller’s representations, warranties and covenants, the
purchase price to be paid by the Buyer to Seller for the Assets and the other
rights set forth herein (collectively with any payments made in connection with
any adjustments, the “Purchase Price”) shall be as follows:

(a)       First Closing. At the First Closing, Buyer shall issue to Seller a
secured note, in form and substance satisfactory to Seller (the “Purchase Price
Note”), in the original principal amount of Fifteen Million Dollars
($15,000,000).

(b)       Second Closing. At the Second Closing, Buyer shall pay to Seller the
sum of Thirty Million Dollars ($30,000,000), which shall consist of the
following:

(i)                 a repayment of the $15,000,000 Purchase Price Note plus
interest thereon (whereupon Seller will return the Purchase Price Note to Buyer
marked as paid in full);

(ii)              Nine Million Dollars ($9,000,000) to be paid into a trust or
other fiduciary account acceptable to the Seller at Closing; such trust or
fiduciary account shall be used solely for the purpose of investigating, for the
purposes of satisfying, defending, maintaining insurance coverage with respect
to and otherwise protecting the Seller, the Subsidiaries (including the Excluded
Subsidiaries) and their managers, members, officers, employees and other
personnel with respect to certain potential contingent liabilities of Seller and
its past and present Affiliates during a period of time to be specified in the
Letter of Credit and thereafter to be paid to Seller according to the terms and
conditions directed by Seller. The funds in such account shall not be
distributed to the members of the Company, or used for any purposes other than
as stated in this paragraph (ii) until the earlier of the following (x)
settlement with the Government Agencies with respect to all Members, Managers,
and Affiliates, or (y) receipt of written notification or other indication from
Government Agencies known to be conducting investigations or inquiries to the
effect that such Government Agencies are terminating their investigation or
inquiry without the requirement of any penalty or imposition of any liability,
or (y) five (5) years from the Second Closing Date.

(iii)            Three Million Dollars ($3,000,000) (the “Escrowed Purchase
Price”) to be paid into an escrow account with a third party escrow agent
mutually acceptable to the Buyer and the Seller (the “Escrow Agent”) at Closing,
which shall be released from escrow as set forth in Section 3.2(a)(i), Section
3.3 and Section 10.5, and more specifically set forth in the escrow agreement
agreed upon among the Escrow Agent, the Buyer and the Seller, in substantially
the form of Exhibit B hereto (the “Escrow Agreement”); and

(iv)             The balance to be paid to the Seller in cash by wire transfer
of immediately available funds.

3.2              Adjustments to Purchase Price.

(a)               Working Capital Adjustment.

(i)                 Working Capital Amount. As used herein, “Working Capital”
means the consolidated current assets of the Seller and its Subsidiaries minus
the consolidated current liabilities of the Seller and its Subsidiaries, in each
case after giving effect to the elimination of the Excluded Assets and Excluded
Liabilities and determined in accordance with GAAP and in a manner consistent
with the Most Recent Balance Sheet and sample working capital calculation set
forth therein attached hereto as Annex I (provided the presentation and
calculations in the Most Recent Balance Sheet and sample calculation are not
inconsistent with GAAP).[1] The Working Capital as of 12:01 a.m. on the Second
Closing Date (the “Closing Working Capital”) shall equal at least Three Million
Dollars ($3,000,000) (the “Target Working Capital”). Within five (5) days prior
to the Second Closing, the Seller shall in good faith prepare and deliver to the
Buyer a preliminary balance sheet and the preliminary calculation of Closing
Working Capital (the “Pre-Closing Statement”). At the Second Closing, any
shortfall between the Working Capital set forth on the Pre-Closing Statement
(the “Interim Working Capital”) and the Target Working Capital (the “Initial
Working Capital Shortfall”) shall be deducted from the cash portion of the
Purchase Price paid to Seller at the Second Closing. At the Second Closing, the
Buyer shall pay to the Seller the amount, if any, by which the Interim Working
Capital exceeds the Target Working Capital in cash by wire transfer of
immediately available funds.

(ii)              Post-Closing Calculation of Actual Working Capital. Within
forty-five (45) days after the Closing Date, the Buyer shall deliver to the
Seller a schedule which sets forth in reasonable detail the Buyer’s calculation
of the Working Capital as of the Second Closing Date based on Buyer’s
calculation of the Working Capital (the “Actual Working Capital”) and any
required payment based thereon. The Buyer’s calculation of the Actual Working
Capital shall be conclusive on the Seller unless, within thirty (30) days of the
Seller’s receipt of the Buyer’s calculation of the Actual Working Capital, the
Seller delivers to the Buyer a written notice of dispute with respect thereto.
Upon receipt by the Buyer of the Seller’s written notice of dispute, the Parties
will use reasonable best efforts to negotiate in good faith with respect thereto
for thirty (30) days as to the amount of the Actual Working Capital and any
required payment based thereon. If the Buyer and the Seller are unable to agree
upon the proper amount of the Actual Working Capital within such thirty (30)
days, the Buyer and the Seller agree to resolve such dispute in accordance with
Section 3.2(b).

(iii)            Working Capital Adjustments. If the Actual Working Capital is
determined to be less than the Interim Working Capital, the amount of the
Initial Working Capital Shortfall shall be deducted from the shortfall between
the Actual Working Capital and the Target Working Capital, (i) to the extent the
shortfall does not exceed $100,000 Buyer and the Seller shall promptly execute
the necessary documents instructing the Escrow Agent to pay the Buyer the amount
of any such deficiency in cash from the Escrowed Purchase Price and (ii) to the
extent the shortfall exceeds $100,000, at Buyer’s option clause (i) shall apply
or Seller shall pay such amount to Buyer within fifteen calendar days after
determination of the shortfall in accordance with this Agreement. If the Actual
Working Capital is determined to be more than the Interim Working Capital, the
Buyer shall promptly pay to Seller the amount of such surplus in cash by wire
transfer of immediately available funds.

(b)               Disputes. If the Buyer and the Seller are unable to resolve a
dispute regarding any adjustments to the Purchase Price set forth in this
Section 3.2, the Buyer and Seller will select an independent accounting firm to
make a determination of the amount of the relevant adjustment to the Purchase
Price. In the event the Parties are unable to agree on an independent accounting
firm, the Parties will select by lot an independent regional, multi-state
accounting firm to make such determination. Such determination will be made
within sixty (60) days after such selection and will be binding upon the
Parties. The accounting firm shall only decide the specific items under dispute
by the Parties, solely in accordance with the terms of this Agreement. In
resolving any items under dispute, the accounting firm may not assign a value to
any item greater than the greatest value for such item claimed by either Party
or less than the smallest value for such item claimed by either Party. The
accounting firm’s determination shall be based solely on presentations by the
Buyer and the Seller (i.e., not on independent review) and on the definitions
and other terms included herein. The fees, costs and expenses of the accounting
firm so selected will be borne by the Party whose positions generally did not
prevail in such determination, as determined by such accounting firm, or if the
accounting firm determines that neither Party is fairly to be found to be the
prevailing Party, then such fees, costs and expenses will be borne 50% by the
Buyer and 50% by the Seller. From the Second Closing Date until the amount of
any adjustment to the Purchase Price and any required payment based thereon is
finally determined and paid, both Parties, at their own expense, upon reasonable
notice to the other Party and during normal business hours, shall be given full
access to all books, records or other information of the other Party relating in
any way to the calculation of the adjustment to the Purchase Price. Within ten
(10) Business Days after the accounting firm determines the amount of the
adjustment to the Purchase Price, (A) the Buyer and the Seller shall execute the
necessary documents instructing the Escrow Agent to disburse the amount of any
adjustment to the Purchase Price in favor of the Buyer from the Escrowed
Purchase Price in accordance with Section 3.2(a)(iii) or (B) the Buyer shall pay
the Seller the amount of any adjustment to the Purchase Price in favor of the
Seller in accordance with Section 3.2(a)(iii).

3.3              Pro-Rations. All Ordinary Course of Business expenses incurred
and not accrued in the computation of Working Capital with respect to the Assets
or the Assumed Liabilities will be pro-rated as of the Closing Date, such that
the Buyer is responsible for amounts incurred on and after the Closing Date and
the Seller is responsible for amounts incurred prior to the Closing Date.

3.4              Allocation of Consideration. The Buyer and the Seller
acknowledge and agree that the consideration shall be allocated to the Assets in
accordance with Section 1060 of the Code, as set forth on Schedule 3.4 hereto.
The Seller further acknowledges and agrees that (a) the covenant not to compete
set forth in the Non-Competition Agreements required to be executed by the
Seller and each of its members and managers is a material inducement to the
Buyer to enter into this Agreement, and the Buyer is doing so in reliance upon
full compliance by the Seller agreeing to be bound by such covenant; and (b) in
light of such reliance, the amount allocated herein to the covenant not to
compete is not intended by the Parties as a measure of damages that might be
incurred by the Buyer in the event of a breach of such covenant. The Buyer and
the Seller agree to report the transactions described in this Agreement for
federal and state income Tax purposes in accordance with such allocation. The
Parties shall execute all forms required to be filed for Tax purposes with any
taxing authority in a manner consistent with the allocation on Schedule 3.4
hereto. The Parties agree to amend Schedule 3.4 to reflect changes arising from
any Purchase Price adjustments under Section 3.2 above, provided any such
changes to Schedule 3.4 will be mutually agreeable to the Parties hereto.

3.5              Closing. The sale of the First Closing Assets and assumption of
the First Closing Assumed Liabilities shall be consummated and effective at a
closing (the “First Closing”), held concurrently with the execution and delivery
of this Agreement (the “First Closing Date”). At the First Closing, the Seller
and Buyer will provide the other with the closing deliverables applicable to the
First Closing Assets and First Closing Assumed Liabilities and set forth on
Schedule 3.5. The sale of the other Assets and assumption of the other Assumed
Liabilities shall be consummated and effective at a closing (the “Second
Closing”), held on the fifth Business Day following the satisfaction or waiver
of the conditions set forth in Articles VIII and IX, or at such other time or
date as the Parties hereto may mutually agree in writing (the “Second Closing
Date”), at the offices of Seller. References herein to the “Closing” and
“Closing Date” shall mean the First Closing or Second Closing, and First Closing
Date or Second Closing Date, as applicable. To the extent practicable, each
Closing shall occur electronically, with the parties exchanging all signature
pages to the documents specified herein via email delivery and by an exchange of
executed counterpart copies of this Agreement and the other Closing documents
via email and overnight courier between counsel for the Seller and counsel for
the Buyer. Each Closing shall be effective as of 12:01 a.m. on the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Buyer that the statements contained in
this Article IV are true and correct in all material respects as of the date of
this Agreement and will be true and correct in all material respects as of the
Second Closing Date (as though made then and as though the Second Closing Date
were substituted for the date of this Agreement throughout this Article IV),
except as set forth in the Disclosure Schedule delivered by the Seller to the
Buyer on the Execution Date (the “Disclosure Schedule”). The Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Article IV and shall apply to the specific
representation or warranty to which such lettered or numbered paragraphs of the
Disclosure Schedule applies and any other paragraph in this Article IV to which
the application of such disclosure is reasonably apparent on its face. Unless
the context otherwise requires, all references to the Seller, Seller’s conduct
of the Business, its financial condition, assets, liabilities and operation
shall include the Seller’s applicable Subsidiaries (other than Excluded
Subsidiaries).

4.1              Organization, Qualification, and Power. Each of the Seller,
Rapport DMEiq, and HDDL is a limited liability company or corporation duly
formed and in good standing under the Laws of the jurisdiction of its formation.
The Seller is duly authorized to conduct business and in good standing under the
Laws of each jurisdiction where such qualification is required, except where the
failure to be so qualified would not have a Material Adverse Effect on the
Assets or Business. The Seller has the limited liability company power and
authority to carry on the Business and to own and use the properties owned and
used by it. Disclosure Schedule 4.1 lists the managers and officers of the
Seller. The Seller has delivered or made available to counsel to the Buyer true
and correct copies of the Organizational Documents of Seller, Rapport, DMEiq and
HDDL, and all actions by written consent or otherwise of the board of managers
and the shareholders, partners, members, or owners of the Seller.

4.2              Evaluation and Authorization of the Transaction. The Seller
expressly confirms that it has negotiated, at arm’s length, the terms of this
Agreement. The Seller has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits, risks and
suitability of the transactions contemplated by this Agreement and is entering
into this Agreement with a full understanding of all of the attendant terms,
conditions and risks and willingly assumes those terms, conditions and risks.
The Seller has had the opportunity to conduct its own due diligence prior to
executing this Agreement and has evaluated the merits and risks of the
transactions contemplated by this Agreement based exclusively on its own
independent review and consultations with such investment, legal, tax,
accounting and other advisers as it deemed necessary and has made its own
decisions concerning this Agreement and the transactions contemplated hereby.
The Seller has full limited liability company power and authority to execute and
deliver this Agreement, each of the Transaction Documents to which Seller is a
party and to perform its obligations hereunder and thereunder. This Agreement
and each Transaction Document to which Seller is a party constitutes the valid
and legally binding obligation of the Seller, enforceable in accordance with its
terms and conditions, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other Laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (ii) Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies. Except as set forth
on Disclosure Schedule 4.2, the Seller does not need to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order to execute and deliver this Agreement and the
Transaction Documents or for the Seller to consummate the transactions described
in this Agreement or the Transaction Documents. The execution, delivery and
performance of this Agreement and the Transaction Documents and all other
agreements described herein have been duly authorized by the Seller.

4.3              MSOs; Contribution. Each of the MSOs is a limited liability
company duly formed and in good standing under the Laws of the jurisdiction of
its formation. Each MSO is duly authorized to conduct business and in good
standing under the Laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified would not have a Material
Adverse Effect on the Assets or Business. The Seller has delivered or made
available to counsel to the Buyer true and correct copies of the Organizational
Documents of each of the MSOs. The MSO Class B Units represent a 1% ownership
interest in the equity securities of each of the MSOs. The MSOs constitute all
of the Seller’s existing entity Affiliates which are or, in the past twelve (12)
months have been, engaged in the type of activities, business or contractual
relationships, as the MSOs other than other entities that have been dissolved or
permanently ceased operations and the Excluded Subsidiaries; provided, however,
that the MSOs will be dissolved in connection with the consummation of the
Contribution and their business will be continued by Rapport. Disclosure
Schedule 4.3 describes the formation of Rapport and the consummation of the
Contribution. After giving effect to the Contribution, the membership interests
of Rapport described on Disclosure Schedule 4.3 will constitute all of the
issued and outstanding membership interests of Rapport. The DMEiq Units
constitute a 90% equity interest in DMEiq. The HDDL Shares constitute a 100%
interest of the equity securities of HDDL. There are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that would require
the Seller to issue, sell, or otherwise cause to become outstanding (i) any
membership interests of Rapport other than pursuant to the Contribution (ii) any
membership interests of DMEiq, or (iii) any equity securities of HDDL. There are
no outstanding or authorized stock appreciation, phantom stock or membership
interest, profit participation, or similar rights with respect to Rapport,
DMEiq, or HDDL. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of Rapport’s membership interests,
DMEiq’s membership interests, or HDDL’s equity securities.

4.4              Non-contravention. Except as set forth in Disclosure Schedule
4.4, neither the execution and the delivery of this Agreement and the
Transaction Documents, nor the consummation of the transactions described herein
including without limitation the transfer of the Assets, will (a) violate in any
material respect any applicable Law, constitution, injunction, Order, ruling,
charge, or other restriction of any Governmental Authority to which the Seller
is subject or any provision of the Seller’s organizational documents, if
applicable, (b) in any material respect conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Seller is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of its
assets), except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or Lien would
not have a Material Adverse Effect, or (c) result in the creation or imposition
of any Lien upon the Assets that will not be discharged at Closing by Seller. To
the Knowledge of the Seller, the execution and delivery of this Agreement and
the Transaction Documents, and the performance of the Seller hereunder and
thereunder, will not materially reduce or delay receipt of the ongoing Medicare,
Medicaid, insurance carrier, managed care organization or other third-party
payments or reimbursements which the Seller is receiving as of the date hereof.

4.5              Brokers’ Fees. The Seller has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions described in this Agreement.

4.6              Title to Assets. The Seller and/or its subsidiaries are the
sole and exclusive legal, equitable and beneficial owner of all right, title and
interest in, and have good, clear, indefeasible, insurable and marketable title
to, all of the Assets free of all Liens, other than Permitted Liens. The Assets
are all of the assets, properties and rights the Seller uses in connection with
all of the business operations of Seller as currently conducted (exclusive of
the business conducted by the Excluded Subsidiaries). To the Knowledge of the
Seller, all of the Assets have been maintained in accordance with normal
industry practice, and are in reasonably good operating condition and repair,
ordinary wear and tear excepted. During the past three (3) years, there has not
been any Material Adverse Effect on the operations of the Business due to the
condition of any of the Assets. The Seller will convey to the Buyer on the
Closing Date all of the Assets free and clear of any Lien other than Permitted
Liens.

4.7              Subsidiaries. The Seller does not have, and in the past twelve
(12) months has not had any Subsidiaries other than (i) the Excluded
Subsidiaries, (ii) those listed on Disclosure Schedule 4.7 and (iii)
Subsidiaries which had no assets or operations immediately prior to the date
hereof.

4.8              Financial Statements. Attached hereto as Disclosure Schedule
4.8 are the following financial statements (collectively the “Financial
Statements”): (a) the audited balance sheet of the Seller and its Subsidiaries
on a consolidated basis as of December 31, 2015, December 31, 2016 and December
31, 2017 and the related statement of income and cash flows for the years then
ended and the related statement of income and cash flows for the twelve-month
period then ended, (b) the unaudited balance sheet of the Business (giving pro
forma effect to the elimination of the Excluded Assets and Excluded Liabilities)
on a consolidated basis as of July 31, 2018 (the “Most Recent Balance Sheet”)
and the related statement of income and cash flows for the seven-month period
then ended; and (c) net Accounts Receivable aging and the net accounts payable
aging of the Business, both as of July 31, 2018. The Financial Statements
(including the notes thereto) have been prepared in accordance with GAAP
throughout the periods covered thereby and in all material respect present
fairly the financial condition, including the Assets and Liabilities, of the
Business as of such dates and the results of operations of the Business for such
periods, provided, however, that the Financial Statements are subject to normal
year-end adjustments (which will not be material individually or in the
aggregate) and lack footnotes and other presentation items.

4.9              Events Subsequent to Most Recent Fiscal Year End. Since July
31, 2018, there has not been any Material Adverse Change. Without limiting the
generality of the foregoing, except as set forth on Disclosure Schedule 4.9 or
in the Ordinary Course of Business, since that date:

(a)               The Seller has not sold, leased, transferred, or assigned any
assets used in the Business, tangible or intangible, outside the Ordinary Course
of Business;

(b)               Except for this Agreement and the Transaction Documents, the
Seller has not entered into any agreement, contract, lease, or license outside
the Ordinary Course of Business;

(c)               The Seller has not accelerated, terminated, made material
modifications to, or canceled any agreement, contract, lease, license or Permit
relating to the Business and to which the Seller is a party or by which it is
bound other than in accordance with their respective terms or in the Ordinary
Course of Business;

(d)               The Seller has not imposed any Lien upon any of the Assets,
tangible or intangible, other than in the Ordinary Course of Business that will
not be discharged at Closing;

(e)               The Seller has not made any material capital expenditures in
respect of the Business outside the Ordinary Course of Business;

(f)                The Seller has not transferred, assigned, or granted any
license or sublicense of any rights under or with respect to any Intellectual
Property included in the Assets;

(g)               The Seller has not experienced any material damage,
destruction, or loss (whether or not covered by insurance) to the Assets;

(h)               The Seller has not made any loan to, or entered into any other
transaction with, any of its directors, managers, officers, contractors,
consultants or employees outside the Ordinary Course of Business;

(i)                 The Seller has not entered into any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement other than in accordance with their
respective terms or consistent with past practice;

(j)                 The Seller has not granted any increase in excess of two
percent (2%) in the base compensation of any of the Transferring Employees;

(k)               The Seller has not made any other change in material
employment terms for any of the Transferring Employees outside the Ordinary
Course of Business;

(l)                 The Seller has not conducted its cash management customs and
practices (including, but not limited to, the timing of collection of
receivables and payment of payables and other current liabilities) and
maintained its books and records other than in the Ordinary Course of Business
consistent with past custom and practice;

(m)             The Seller has not changed any accounting policy or tax
elections or practices; and

(n)               The Seller has not committed to any of the foregoing.

4.10          Undisclosed Liabilities. Except as set forth on Disclosure
Schedule 4.10, to the Knowledge of the Seller, the Seller does not have any
material Liability (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due, including any Liability for
Taxes) of the nature that would require disclosure on a balance sheet prepared
in accordance with GAAP, including without limitation any Liability relating to
or arising from sexual harassment claims or non-compliance with applicable Law,
except for (a) Liabilities set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) and (b) Liabilities that have arisen
after the date of the Most Recent Balance Sheet in the Ordinary Course of
Business. Except as set forth on Disclosure Schedule 4.10, as of the Closing,
the Seller will not have and will not be subject to any Indebtedness.

4.11          Compliance with Laws.

(a)               To the Seller’s Knowledge, the Seller is, at each Closing
Date, in compliance in all material respects with all Laws with respect to the
operation of the Business. Except as set forth on Disclosure Schedule 4.11, the
Seller has not received any written notice to the effect that, or otherwise been
advised that, it is not in any material respect out of in compliance with Laws
applicable to the operation of the Business, including without limitation any
written notice to the effect that each is not in compliance in any material
respect with any Health Care Law or written notice to the effect that each is
the subject of any health care plan Audit or review; and Seller has not entered
into any settlement or agreement with any Governmental Authority, Governmental
Authority contractor or private payor with respect to any Audit, review or
alleged non-compliance with any applicable Health Care Law, and the Seller is
not presently subject to any settlement to pay/withhold payments for health care
items or services with a Governmental Authority, Governmental Authority
contractor, or third-party payor.

(b)               Except as set forth in Disclosure Schedule 4.11, neither the
Seller nor its shareholders, partners, members, owners, directors, officers,
employees, contractors, or agents, nor to the Knowledge of the Seller any health
care provider with which the Seller maintains a Contract, (i) is an Ineligible
Person, (ii) has been assessed a civil monetary penalty under Section 1128A of
the Social Security Act or any regulations promulgated thereunder, (iii) has
been convicted of any criminal offense relating to the delivery of any item or
service under a federal health care program relating to the unlawful
manufacture, distribution, prescription, or dispensing of a prescription drug or
a controlled substance or (iv) is a party to or subject to any investigation,
audit, review, action or proceeding concerning any of the matters described
above in clauses (i) through (iii). Notwithstanding anything contained in this
Agreement to the contrary, the Seller has advised the Buyer that, in the
Ordinary Course of Business, (i) commercial payors routinely audit and/or
challenge claims for payment and (ii) Governmental Authorities routinely perform
unannounced and periodic inspections of licensed facilities, consistent with
standard industry practices; and accordingly, the Seller’s representations and
warranties contained in this Agreement regarding payment for health care items
and related audits and reviews are qualified to such extent.

(c)               To the Knowledge of the Seller, the Seller and its directors,
officers, employees, contractors, and agents in connection with their actions
for or on behalf of the Seller, are in compliance in all material respects with
the following Laws, in each case to the extent applicable to the Business: (i)
all federal Laws relating to health care fraud and abuse, including: the
Anti-Kickback Law, 42 U.S.C. § 1320a-7b, 42 C.F.R. § 1001.952, the Civil
Monetary Penalties Act, 42 U.S.C. § 1320a-7a, the federal physician
self-referral prohibition, 42 U.S.C. § 1395nn, 42 C.F.R. § 411.351 et seq., the
False Claims Act, 31 U.S.C. § 3729 et seq.; (ii) any and all state Laws relating
to health care fraud and abuse; (iii) all Laws of the Medicare and Medicaid
programs applicable to the Business as presently conducted, including the
Medicare Part D program, Medicare Advantage program, and any other federally
funded health care program; (iv) state Laws relating to Medicaid, Workers’
Compensation/SAIF or any other state health care or health insurance programs;
(v) federal or state Laws relating to billing or claims for reimbursement
submitted to any third-party payor; and (vi) any other federal or state Laws
relating to fraudulent, abusive or unlawful practices connected in any way with
the provision of health care items or services, or the billing for or claims for
reimbursement for such items or services provided to a beneficiary of any state,
federal or other governmental health care or health insurance program or any
private payor.

(d)               To the extent Seller is not in compliance with Regulatory
Advisories material to the Business, neither Seller nor its past or present
Affiliates have received written notice from any Government Authority,
accrediting organization or third party payor that Seller’s noncompliance
violates a Health Care Law.

(e)               The Seller has maintained all records in all material respects
as required by applicable federal and state agencies and private entities with
which the Seller has contracted including, without limitation, the federal and
state Medicare and Medicaid programs and other governmental agencies and private
entities in connection with its operation of the Business.

(f)                Except as set forth on Disclosure Schedule 4.11, there is no
pending, outstanding, open, assessed, concluded or, to the Knowledge of the
Seller, credibly threatened in writing, Audit, review, investigation, or civil,
administrative or criminal proceeding relating to the Seller or Seller’s past
and present Affiliates, including the Excluded Subsidiaries, or any of their
participation in any Payment Program from which the Seller (together with its
past and present Affiliates, including the Excluded Subsidiaries) received more
than 10% of its revenue during 2017, including any audit or review by any State
Medicaid Agency, Medicaid Integrity Contractor, Recovery Audit Contractors, Zone
Program Integrity Contractor, Part D or other Medicare contractor; the Seller is
not subject to, nor has Seller nor its past and present Affiliates, including
the Excluded Subsidiaries, been subjected to, any pre-payment utilization review
by any Governmental Authority, Governmental Authority contractor, or third-party
payor. No Payment Program has requested or, to the Knowledge of the Seller,
credibly threatened in writing any unresolved recoupment, refund, or set-off
from the Seller or its past and present Affiliates, including the Excluded
Subsidiaries and to the Knowledge of the Seller there is no basis for any such
demand. Except as set forth on Disclosure Schedule 4.11, other than in the
Ordinary Course of Business, no Payment Program has imposed an unresolved fine,
penalty or other sanction on the Seller or its past and present Affiliates,
including the Excluded Subsidiaries, and no past overpayment or audit
assessments are outstanding or still being paid off; none of the Seller or the
Seller’s employees (while employed by the Seller) has been excluded from
participation in any Payment Program. To the Knowledge of the Seller, none of
the Seller or Seller’s employees or contractors has submitted to any Payment
Program any intentionally false or fraudulent claim for payment, nor has the
Seller or any of the Seller’s employees at any time knowingly violated in any
material respect any condition for participation, or any rule, regulation,
policy or standard of, any Payment Program; except with respect to the Excluded
Subsidiaries, to the Knowledge of the Seller, all billing practices of the
Seller and its past and present Affiliates, including the Excluded Subsidiaries
with respect to all Payment Programs have been in compliance in all material
respects with all applicable Laws, and all regulations and policies of all such
Payment Programs. Except with respect to the Excluded Subsidiaries, to the
Knowledge of the Seller, neither the Seller, Seller’s Affiliates, nor any of
their employees has billed for or received any payment or reimbursement
materially in excess of amounts permitted by Law or the rules and regulations of
Payment Programs or contracts therewith.

(g)               All agreements between the Seller and any Payment Program from
which the Seller, together with its past and present Affiliates, including the
Excluded Subsidiaries, received more than $50,000 in 2017 were entered into in
the Ordinary Course of Business and Disclosure Schedule 4.11(g) sets forth and
true and correct list of all such agreements between the Seller and Payment
Programs. The Seller has provided access to the Buyer true and correct copies of
all such agreements in its possession or control. Except as set forth on
Disclosure Schedule 4.11(g), the Seller is in compliance in all material
respects with each Payment Program’s agreements, and except with respect to the
Excluded Subsidiaries, to the Knowledge of the Seller the Seller and its past
and present Affiliates, have properly charged and billed in all material
respects in accordance with the terms of those agreements. Except as set forth
on Disclosure Schedule 4.11(g), the Seller has not received written notice of
cancellation of or intent to cancel, or written notice to make a material
modification or intent to make a material modification of any of Seller’s
current Payment Program agreements during the twelve (12) months prior to the
Execution Date. Disclosure Schedule 4.11(g) contains a “Significant Payment
Program Schedule” showing those entities that were the ten (10) largest sources
of revenue to the Business during the twelve (12) month period ended December
31, 2017 (each, a “Significant Payment Program”). Except as set forth in the
Significant Payment Program Schedule, during the twelve (12) months prior to the
Closing Date, no Significant Payment Program has terminated or adversely altered
in any material respect its business relationship with the Seller or, except in
connection with negotiations of new or extended contracts with Significant
Payment Programs in the Ordinary Course of the Business, given written or to the
Knowledge of the Seller, oral notice to any entity or Person involved in the
Business of its intention to terminate or materially alter its business
relationship with the Seller.

(h)               To the Knowledge of the Seller, in light of its size and scope
of the Business, the Seller has implemented reasonable policies, procedures, and
training programs, including a corporate compliance program, designed for its
agents and employees to comply with all applicable Laws, including laws,
regulations, directives and opinions of Governmental Authorities.

(i)                 The Seller has filed all regulatory reports, schedules,
statements, documents, filings, submissions, forms, registrations and other
documents, together with any amendments required to be made with respect
thereto, that it was required to file with any Governmental Authority, including
state boards of medicine, pharmacy, health and insurance regulatory authorities,
and any applicable federal regulatory authorities, and has timely paid all fees
and assessments due and payable in connection therewith, the failure of which
would have a Material Adverse Effect on the Business.

(j)                 The Seller and its past and present Affiliates, including
the Excluded Subsidiaries, have complied in all material respects with all
applicable requirements of the Occupational Safety and Health Act and all
applicable state equivalents, and with all applicable regulations promulgated
under any such legislation, and with all orders, judgments, and decrees of any
tribunal under such legislation, that apply to the Business and, except as set
forth on Disclosure Schedule 4.11(i), the Seller has not received any written
notice alleging any violation thereof.

(k)       Notwithstanding any provision to the contrary, Buyer recognizes,
acknowledges, and agrees that no matter that is disclosed on Schedule 4.11 shall
serve as a basis for any claim that Seller has breached any warranty or
representation under this Agreement.

4.12          Tax Matters.

(a)               All Tax Returns required to be filed by or with respect to the
Seller or the Business have been filed or an extension to file has been timely
filed. All such Tax Returns were true and correct in all material respects. All
Taxes due and owing by the Seller (whether or not shown on any Tax Return) have
been paid or timely contested. The Seller currently is not the beneficiary of
any extension of time within which to file any Tax Return required to be filed
by or with respect to the Seller or the Business. There are no Liens for Taxes
(other than Taxes not yet due and payable) upon any of the assets of the
Business.

(b)               There is no material dispute or claim currently pending
concerning any Tax liability of the Seller either (i) claimed or raised by any
Governmental Authority in writing or (ii) as to which the Seller has Knowledge
based upon personal contact with any agent of such Governmental Authority.

(c)               The Seller is not a party to or bound by any Tax allocation or
sharing agreement. The Seller (i) has not been a member of an Affiliated Group
filing a consolidated federal Income Tax Return (other than a group the common
parent of which was Target) and (ii) does not have any liability for the Taxes
of any Person (other than Seller) under Reg. §1.1502-6 (or any similar provision
of state, local, or foreign Law), as a transferee or successor.

(d)               All Taxes required to be withheld with respect to any payments
made by the Seller have been withheld and paid over to the appropriate
Governmental Authority or are held in separate accounts for such purpose.

(e)               The Seller is not a foreign person within the meaning of
section 1445(f)(3) of the Code.

(f)                None of the Assets: (i) is property required to be treated as
owned by another Person pursuant to former Section 168(f)(8) of the Code; (ii)
is “tax-exempt use property” within the meaning of Section 168(h) of the Code;
or (iii) directly or indirectly secures any debt the interest on which is
excludable from gross income under Section 103(a) of the Code.

4.13          Intellectual Property. Disclosure Schedule 4.13 contains a true
and correct list of all of the Intellectual Property, including, but not limited
to, all trade and corporate names and registered and unregistered product names
and trademarks used by the Seller in connection with the Business or the
products used during the past three (3) years, all licenses and other rights
granted by the Seller to any third party with respect to such Intellectual
Property and all such licenses and other rights granted by any third party to
the Seller except for licenses covering “off the shelf” or downloadable software
that is generally available to the public and has not been materially modified
or customized. Except as set forth on Disclosure Schedule 4.13, (a) the Seller
owns and possesses all right, title and interest in and to, or has a valid
license to, all of the Intellectual Property necessary for the operation of the
Business as presently conducted and none of such Intellectual Property has been
abandoned; (b) no claim by any third party contesting the validity,
enforceability, use or ownership of any such Intellectual Property has been made
against the Seller, is currently outstanding or, to the Knowledge of the Seller,
is credibly threatened in writing, and to the Knowledge of the Seller, there is
no reasonable basis for any such claim; (c) none of the Seller or any registered
agent thereof has received any written notices of an allegation of any
infringement or misappropriation by, or other conflict with, any third party
with respect to such Intellectual Property, nor has any such Person received any
claims of infringement or misappropriation of or other conflict with any
Intellectual Property of any third party; (d) to the Knowledge of the Seller,
the Seller has not infringed, misappropriated or otherwise violated in any
material respect any Intellectual Property of any third party, nor to the
Knowledge of the Seller will any infringement, misappropriation or other
conflict with respect to the Intellectual Property occur as a result of the
transactions described herein; and (e) to the Knowledge of the Seller, no other
Person is infringing, misappropriating or otherwise violating, or has infringed,
misappropriated or otherwise violated, such Intellectual Property.

4.14          Leases of Personal Property. For the purposes of this Agreement,
“Personal Property Leases” means any lease, conditional or installment sale
contract, Lien or similar arrangement to which any tangible personal property
used by the Seller in connection with the operation of the Business is subject.
Except as set forth on Disclosure Schedule 4.14, none of the tangible personal
property used by the Seller in connection with the operation of the Business is
subject to a Personal Property Lease. The Seller has delivered or made available
to the Buyer a true and correct copy of each Personal Property Lease listed on
Disclosure Schedule 4.14. All of such Personal Property Leases are valid,
binding and enforceable against the Seller in all material respects in
accordance with their respective terms and are in full force and effect in
accordance with their terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other Laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (ii) Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies. The Seller is not in
material default under any of such Personal Property Leases and there has not
been asserted in writing, either by or against the Seller under any of such
Personal Property Leases, any written notice of default, set-off or claim of
default. To the Knowledge of the Seller, the parties to such Personal Property
Leases other than the Seller are not in default of their respective obligations
under any of such Personal Property Leases. To the Knowledge of the Seller,
there has not occurred any event which, with the passage of time or giving of
notice (or both), would constitute such a default or breach under any of such
Personal Property Leases by any party thereto. Each Personal Property Lease is
separately designated on Disclosure Schedule 4.14, as either a Personal Property
Lease that the Seller has agreed to assign and that the Buyer has agreed to
assume (each, an “Assigned Personal Property Lease”) or as a Personal Property
Lease that shall be paid off by the Seller prior to Closing at its own expense
or paid off at Closing with a portion of the Purchase Price (each, a “Terminated
Personal Property Lease”).

4.15          Real Property. The Seller does not own any Real Property.
Disclosure Schedule 4.15 sets forth a true and correct description of all Leased
Real Property used in connection with the Business (the “Real Property”). The
Seller has the right to use the Real Property which it leases from third parties
to conduct the Business as currently conducted. The possession of the Real
Property by the Seller has not been disturbed and the Seller has not received in
writing any claim adverse to the Seller’s rights in such Real Property. To the
Knowledge of the Seller, all improvements, fixtures and all structures on the
Real Property installed by the Seller and the current uses of the Real Property
conform in all material respects to all applicable federal, state and local
laws, building, health and safety and other ordinances, laws, rules and
regulations. To the Knowledge of the Seller, applicable zoning laws permit the
presently existing improvements and the conduct and continuation of the Business
as being conducted on the Real Property.

4.16          Tangible Assets. To the Knowledge of the Seller, the buildings,
machinery, equipment, and other tangible assets owned or leased by the Seller
and to the extent included in the Assets, considered as a whole and not on an
asset by asset basis, are free from material defects (patent and latent), have
been maintained in accordance with normal industry practice, and are in good
operating condition and repair (subject to normal wear and tear).

4.17          Contracts.

(a)               Disclosure Schedule 4.17 lists each Contract that the Seller
has agreed to assign and that the Buyer has agreed to assume in connection with
the transactions contemplated herein (each, an “Assigned Contract”) and provides
with respect to each Assigned Contract (i) the names of the contracting parties,
(ii) the effective date, and (iii) the name of the Contract. The Seller has made
available to the Buyer a true and correct copy of each written agreement listed
in Disclosure Schedule 4.17 (as amended to date) and a written summary setting
forth the material terms and conditions of each oral agreement referred to in
Disclosure Schedule 4.17. With respect to each Assigned Contract: (A) the
agreement is legal, valid, binding, enforceable, against the Seller and in full
force and effect in accordance with their terms in all material respects; (B)
the Seller is not, and to the Knowledge of the Seller, no other Party is, in
material breach or default, and to the Knowledge of the Seller no event has
occurred that with notice or lapse of time would constitute a material breach or
default, or permit termination, modification, or acceleration, under the
agreement; and, (C) to the Knowledge of the Seller, no other Party has
repudiated any material provision of the agreement. Each of the Assigned
Contracts listed in Disclosure Schedule 4.17 may be assigned to Buyer hereunder
without any change or modification after the consummation of the transactions
described in this Agreement, without obtaining any consent, approval, novation
or waiver of any third party, other than the consents, approvals, novations and
waivers set forth on Disclosure Schedule 4.17.

(b)               Schedule 4.17 lists each contract, other than the Assigned
Contracts, to which Seller is a party pursuant to which Seller has any material
obligation or liability (“Other Contracts”). Buyer will have no liability under
any of the Other Contracts.

4.18          Accounts Receivable. All Accounts Receivable of the Seller
included as part of Working Capital are reflected properly on the Seller’s books
and records, are valid receivables for services or items rendered, subject to
the reserve, if any, for bad debts set forth on the face of the Most Recent
Balance Sheet (rather than in any notes thereto) as adjusted for operations and
transactions through the Closing Date in accordance with the past custom and
practice of the Business. As of the date of this Agreement, except as set forth
on Disclosure Schedule 4.18, the Seller has not received any written notice of
any unresolved demand for recoupment, overpayment, set-off, penalty, or fine
arising in connection with Audits or reviews conducted by Medicare, Medicaid,
Workers’ Compensation/SAIF, government contractor or any other Payment Program
and, the Seller does not have any Knowledge that there is any basis for any such
recoupment, overpayment, set-off, penalty or fine. Since December 31, 2017, the
Seller has not changed any principle or practice with respect to the recordation
of Accounts Receivable or the calculation of reserves therefor, or any material
collection, discount or write-off policy or procedure, except as may have been
required by changes in GAAP.

4.19          Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Seller relating to the conduct of the Business or the
ownership of the Assets.

4.20          Insurance. Disclosure Schedule 4.20 sets forth the following
information with respect to each material insurance policy (including policies
providing property, casualty, liability, and workers’ compensation coverage and
bond and surety arrangements), to the extent being assigned to the Buyer at the
Closing, with respect to which either the Seller is a party, a named insured, or
otherwise the beneficiary of coverage:

(a)               the name, address, and telephone number of the agent;

(b)               the name of the insurer, the name of the policyholder, and the
name of each covered insured;

(c)               the policy number and the period of coverage;

(d)               the scope (including an indication of whether the coverage is
on a “claims made”, occurrence, or other basis) and amount (including a
description of how deductibles and ceilings are calculated and operate) of
coverage; and

(e)               a description of any retroactive premium adjustments or other
material loss-sharing arrangements.

With respect to each such insurance policy: (A) to the Knowledge of the Seller
the policy is legal, valid, binding enforceable, and in full force and effect in
accordance with their terms in all material respects; (B) neither the Seller
nor, to the Knowledge of the Seller, any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and to the Knowledge of the Seller no event has occurred
that, with notice or the lapse of time, would constitute such a material breach
or default, or permit termination, modification or acceleration, under the
policy; and (C) to the Knowledge of the Seller no party to the policy has
repudiated any material provision thereof. Disclosure Schedule 4.20 describes
any material self-insurance arrangements affecting the Seller.

4.21          Legal Proceedings. Except as disclosed in Schedule 4.21, there is
no Action pending or, to the Knowledge of the Seller credibly threatened in
writing, against the Seller or any of Seller’s officers or directors (in their
capacities as such), and the Seller has not received any written claim,
complaint, incident, report, audit, review, threat or written notice of any such
Action. Disclosure Schedule 4.21 also sets forth any Actions relating to the
Business or the Assets against the Seller and its officers or directors (in
their capacities as such) that have been concluded or settled since December 31,
2017. The Seller has heretofore made available to the Buyer a list setting forth
generally a description of all pending settlements regarding such actual or
credibly threatened in writing Actions binding on the Seller and relating to the
Business or the Assets. There are no outstanding Orders against, involving or
affecting the Business or the Assets.

4.22          Licenses and Permits. Disclosure Schedule 4.22 contains a true and
correct list of all Permits which are necessary for the ownership or operation
of the Business, or that have been issued, granted or otherwise made available
to the Seller (the “Business Licenses”), other than Permits the failure to have
obtained do not have a Material Adverse Effect. Each Business License is valid
and in full force and effect in accordance with its terms, no Business License
is subject to any Lien, limitation, restriction, probation or other
qualification other than under applicable Law or the terms of the Business
License, and the Seller has not received any written notice of default under any
Business License or, to the Knowledge of the Seller, any basis for the assertion
of any default thereunder. Disclosure Schedule 4.22 specifies the holder of each
Business License. The Seller has not received written notice of any Action, and
there is no Action pending or, to the Knowledge of the Seller, credibly
threatened in writing that would reasonably be expected to result in the
termination, revocation, limitation, suspension, restriction or impairment of
any Business License the effect of which would have a Material Adverse Effect or
the imposition of any material fine, penalty or other sanctions for violation of
any legal or regulatory requirements relating to any Business License nor, to
the Knowledge of the Seller, is there any basis therefor. To the Knowledge of
the Seller, the Seller has, and has had at all relevant times, all Permits that
are or were necessary in order to enable the Seller to own, operate and conduct
the Business. None of the Business Licenses will be adversely affected by the
consummation of the transactions described herein, but the Seller makes no
representation or warranty regarding the transferability of any Business
License. To the Knowledge of the Seller, all employees, agents and contractors
performing services on behalf of the Seller in connection with the Business have
all licenses, registrations and accreditations (the “Professional Licenses”)
required in to order to perform such services and the licenses, registrations
and accreditations of which the Seller has Knowledge are listed on Disclosure
Schedule 4.22 and to the Knowledge of the Seller are valid and in full force and
effect in accordance with their terms. The Seller has not received written
notice of any Action nor any Action pending or credibly threatened in writing
that would reasonably be expected to result in the termination, revocation,
limitation, suspension, restriction or impairment of any Professional License or
the imposition of any fine, penalty or other sanctions for violation of any
legal or regulatory requirements relating to any Professional License the result
of which would have a Material Adverse Effect on the Business.

4.23          HIPAA Compliance.

(a)               To the Knowledge of the Seller, the Seller has at all times
been in compliance in all material respects with all applicable Laws relating to
privacy, security, data protection, and the collection and use of health
information and personal data gathered, accessed, collected, or used in the
course of the operations of the Seller, including HITECH and HIPAA; and all
applicable state and federal Laws regarding the privacy and security of health
information and personal data. To the Knowledge of the Seller, the Seller has
the necessary agreements with all of the Seller’s “business associates” as such
term is defined by and as such agreements are required by HIPAA. No Action has
been asserted in writing or, to the Knowledge of the Seller, has been credibly
threatened in writing or commenced against the Seller alleging non-compliance in
any material respect with HIPAA, a data security violation, or a violation of
any Person’s privacy, personal information, or data rights. To the Knowledge of
the Seller, the Seller has at all times complied in all material respects with
all rules, policies, and procedures established by the Seller from time to time
and as applicable with respect to privacy, security, data protection, or the
collection and use of health information or personal data gathered or accessed
in the course of the operations of the Seller. No Actions have been asserted in
writing or, to the Knowledge of the Seller, credibly threatened in writing
against the Seller by any Person alleging a violation of such Person’s privacy,
personal, or confidentiality rights under any such rules, policies, or
procedures. The Seller is in compliance in all material respects with the terms
of all business associate and business associate subcontractor agreements to
which it is a party.

(b)               With respect to all health information and personal data
described in Section (a), to the Knowledge of the Seller, the Seller has taken
all material steps reasonably intended (including implementing and monitoring
compliance with adequate measures with respect to technical and physical
security) to protect such information against loss and against unauthorized
access, use, modification, disclosure, or other misuse. To the Knowledge of the
Seller, there has been no unauthorized access to or other misuse of such
information which would reasonably be expected to adversely impact the Business.
To the Knowledge of the Seller, the Seller maintains systems, policies and
procedures reasonably intended to respond to complaints received alleging
violation of applicable privacy or security standards and to identify and report
all Breaches of Unsecured Protected Health Information as defined by HIPAA, all
material respects in accordance with Seller’s legal and contractual obligations.
To the Knowledge of the Seller, all breaches of Unsecured Protected Health
Information have been documented and reported to affected individuals and to
federal and state authorities in compliance in all material respects with
applicable Law.

4.24          Employees.

(a)               The Seller is not a party to or bound by any collective
bargaining agreement, nor has the Seller experienced any strike or labor
grievance, claim of unfair labor practices, or other collective bargaining
dispute within the three (3) years preceding the Closing Date. To the Knowledge
of the Seller, the Seller has not committed any material unfair labor practice.
To the Knowledge of the Seller, no organizational effort is presently being made
by any Transferring Employees or any union or labor organization to represent
all or any portion of the Transferring Employees, and, the Seller does not have
any Knowledge of any such organizational effort being credibly threatened in
writing.

(b)               With respect to this transaction, any notice required under
any Law or collective bargaining agreement has been given, and all bargaining
obligations with any employee representative have been, or prior to the Closing
Date will be, satisfied.

(c)               Within the past three (3) years, the Seller has not
implemented any “plant closing” or “mass layoff” (as those terms are defined in
WARN or a similar foreign, state or local Law) that would implicate WARN or any
similar foreign, state, or local Law and no such action will be implemented
without advance notification to the Buyer.

(d)               To the Knowledge of the Seller, the Seller has complied in all
material respects with all applicable Laws relating to the employment and
employment practices relating to the Transferring Employees, including
provisions thereof relating to income and payroll Taxes, wages, work hours,
overtime, minimum wage, worker and employee classification, occupational safety
and health, equal opportunity, discrimination, harassment, immigration,
occupational safety and health and collective bargaining. To the Knowledge of
the Seller, each Transferring Employee who is classified by the Seller as an
“employee” or as an “independent contractor” is correctly classified under
applicable Law and each Transferring Employee is correctly classified as an
“exempt” or “non-exempt” employee under applicable Law.

(e)               Except as set forth on Disclosure Schedule 4.24, there are no
administrative charges or complaints pending or, to the Knowledge of the Seller,
credibly threatened in writing by any current or former employee or independent
contractor of the Seller in connection with the Business or the Assets
concerning employment and employment practices before any federal or state
court, the U.S. Equal Employment Opportunity Commission, the U.S. Department of
Labor, the Internal Revenue Service, any similar state or local agency or any
arbitral authority.

(f)                The Seller has maintained all employee files relating to the
Transferring Employees in a true and correct manner, and to the Knowledge of the
Seller such files contain all materials that the Seller is required by Law to
maintain. To the Knowledge of the Seller, the Seller has obtained and retained
I-9 forms for all Transferring Employees. To the Knowledge of the Seller, all of
the Transferring Employees are lawfully authorized to work in the United States.

(g)               Set forth on Schedule 2.4 is a list of the names of the
employees and consultants of the Business as of the date hereof, together with
the title or job classification of each such person and the total compensation
(with wages and bonuses, if any, separately detailed) paid in 2018 (if
applicable), the current rate of pay for each such person on the date of this
Agreement and the date of any increase to such person’s rate of pay within the
last twelve months. Except as set forth on Schedule 2.4, the employment or
services of all of the Transferring Employees listed on Schedule 2.4 are
employed or provide services “at will” and, except as set forth on Schedule 2.4,
none of the Transferring Employees has an employment agreement or understanding,
whether oral or written, with the Seller which is not terminable on notice by
the Seller without cost or other liability to the Seller other than costs or
restrictions imposed by applicable Law. Except as set forth on Schedule 2.4, no
Transferring Employee listed thereon has received any bonus or increase in
compensation in the past twelve (12) months and, other than as set forth on
Schedule 2.4, there has been no “general increase” in the compensation or rate
of compensation payable to any Transferring Employees of the Seller in the past
twelve (12) months. In the past twelve (12) months there has been no promise to
any Transferring Employee of the Seller orally or in writing of any bonus or
increase in compensation, except for increases in the Ordinary Course of
Business consistent with the past compensation practices of the Seller and
obligations incurred under existing Employee Benefit Plans. As of the Closing,
the Seller will not have any accrued but unpaid bonuses to any Transferring
Employees that will not be paid or provided for by the Seller in connection with
the Closing.

(h)               In the 12-month period immediately preceding the Closing Date,
to the Knowledge of the Seller, the Seller has had reasonably adequate levels of
employee staffing to conduct the Business as currently conducted in accordance
with the Seller’s historical staffing patterns and practices.

(i)                 Other than pharmacists, pharmacy technicians and certain
categories of laboratory employees listed on Disclosure Schedule 4.24, Seller
has no employees whose duties require any Permit related to health care.

4.25          Employee Benefits.

(a)               Disclosure Schedule 4.25 lists each and every Employee Benefit
Plan currently maintained and offered by the Seller that is being assigned to
the Buyer at the Closing. The Seller has delivered or made available to the
Buyer true and correct copies (or in the case of an unwritten Employee Benefit
Plan, a written description) of all Employee Benefit Plans currently offered and
maintained by the Seller, along with, to the extent applicable to each such
Employee Benefit Plan: (i) the most recent summary plan description and all
summaries of material modifications related to it; (ii) all contracts and
agreements relating to the administration or funding of each such Employee
Benefit Plan, including without limitation, all trust agreements, third party
administrator agreements, service provider agreements and insurance contracts;
(iii) COBRA forms and related notices used by the Seller; (iv) for the prior
three plan years, Form 5500; (v) the most recent determination or opinion
letter, if any, issued by the Internal Revenue Service; (vi) the most recent
nondiscrimination tests performed under the Code (including 401(k) and 401(m)
tests), if any; and (vii) for the three years prior to the Closing Date, all
written correspondence to from any Governmental Authority (other than routine
correspondence in the Ordinary Course of Business).

(b)               Each such Employee Benefit Plan that is being assigned to the
Buyer at the Closing (and each related trust, insurance contract, or fund) to
the Knowledge of the Seller has been maintained, funded and administered in all
material respects in accordance with the terms of such Employee Benefit Plan and
complies in form and in operation in all material respects with the applicable
requirements of ERISA, the Code, and other applicable Laws.

(c)               To the Knowledge of the Seller, all required reports and
descriptions (including Form 5500 annual reports, summary annual reports, and
summary plan descriptions) have been timely filed and/or distributed in
accordance in all material respects in compliance with the applicable
requirements of ERISA and the Code with respect to each such Employee Benefit
Plan currently offered and maintained by the Seller. To the Knowledge of the
Seller, the requirements of COBRA have been met in all material respects with
respect to each such Employee Benefit Plan.

(d)               To the Knowledge of the Seller, all contributions (including
all employer contributions and employee salary reduction contributions) that are
due have been made within the time periods prescribed by ERISA and the Code to
each such Employee Benefit Plan that is an Employee Pension Benefit Plan and
that is being assigned to the Buyer and all contributions for any period ending
on or before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of the Business. All premiums or other payments for all periods ending
on or before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan and that is being assigned
to the Buyer.

(e)               To the Knowledge of the Seller, each such Employee Benefit
Plan that is being assigned to the Buyer and that is intended to meet the
requirements of a “qualified plan” under Code §401(a) has received a
determination from the Internal Revenue Service that such Employee Benefit Plan
is so qualified, and no facts or circumstances exist that would adversely affect
the qualified status of any such Employee Benefit Plan.

(f)                To the Knowledge of the Seller, there have been no Prohibited
Transactions with respect to any Employee Benefit Plan currently maintained or
offered by the Seller or any ERISA Affiliate under Section 4975 of the Code or
Section 502(i) of ERISA. To the Knowledge of the Seller, no Fiduciary has any
liability for material breach of fiduciary duty or any other material failure to
act or comply in connection with the administration or investment of the assets
of any such Employee Benefit Plan. No Action with respect to the administration
or the investment of the assets of any such Employee Benefit Plan (other than
routine claims for benefits) is pending or, to the Knowledge of the Seller,
credibly threatened in writing.

(g)               Neither the Seller nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in or contributed to, or is
obligated to contribute to, or otherwise incurred any Liabilities under, any (i)
“multiemployer plan” within the meaning of Section 3(37) of ERISA, (ii) an
Employee Benefit Plan that is subject to Section 302 of ERISA, Title IV of ERISA
or Section 412 of the Code, (iii) “multiple employer plan” within the meaning of
Section 413(c) of the Code, (iv) “multiple employer welfare arrangement” within
the meaning of Section 3(40) of ERISA, or (v) Employee Benefit Plan that
provides post-employment or retiree life insurance, health benefits or other
welfare benefits to any person after such person’s termination of service with
the Seller, except as may be required by applicable Law.

(h)               The Seller does not sponsor, maintain or contribute to, or
have any Liabilities under, any Employee Benefit Plans outside of the United
States.

(i)                 To the Knowledge of the Seller, the Seller is not currently
liable for any payment to any trust or other fund or to any Governmental
Authority with respect to unemployment compensation benefits, social security,
disability benefits, workers’ compensation or other benefits or obligations for
current or former employees (other than routine payments to be made in the
normal course of business, consistent with the Seller’s Ordinary Course of
Business).

(j)                 Neither the execution and delivery of this Agreement nor the
consummation of the transactions described in this Agreement will: (i) entitle
any Transferring Employee to severance pay or any other payment (including
forgiven debt) from the Seller, the Buyer or any Employee Benefit Plan currently
offered or maintained by the Seller; (ii) result in a benefit payable to any
person that would constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code); (iii) result in any benefit or right becoming
established or increased, or accelerate the time of payment or vesting of any
benefit, under any such Employee Benefit Plan, including without limitation any
gross up payment with respect to liability for excise taxes under Sections 409A
or 4999 of the Code; or (iv) require the Seller or the Buyer to transfer or set
aside any assets to fund or otherwise provide any benefits for any Transferring
Employee.

4.26          Guaranties. The Seller is not a guarantor or otherwise is
responsible for any liability or obligation (including indebtedness) of any
other Person, in each case to the extent that such liability would adversely
impact the Business or the Assets.

4.27          Environmental, Health, and Safety Matters.

(a)               Each of the Seller and its predecessors and Subsidiaries has
complied and are in compliance, in each case in all material respects, with all
Environmental, Health, and Safety Requirements applicable to the Business.

(b)               Without limiting the generality of the foregoing, each of the
Seller and its Subsidiaries has obtained, has complied, and is in compliance
with, in each case in all material respects, all material Permits, licenses and
other authorizations that are required pursuant to Environmental, Health, and
Safety Requirements for the occupation of the facilities included in the Assets
and the operation of the Business; and a list of all such material Permits,
licenses and other authorizations is set forth on Disclosure Schedule 4.27.

(c)               None of the Seller nor its Subsidiaries has received any
written notice, report or other information regarding any actual or alleged
material violation of Environmental, Health, and Safety Requirements, or any
material liabilities or potential material liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise), including any material
investigatory, remedial or corrective obligations, relating to any of the
facilities included in the Assets arising under Environmental, Health, and
Safety Requirements.

(d)               Except as set forth on Disclosure Schedule 4.27, none of the
following exists at any property or facility operated by the Seller that is
included in the Assets: (1) underground storage tanks, (2) asbestos-containing
material in any friable and damaged form or condition, (3) materials or
equipment containing polychlorinated biphenyls, or (4) landfills, surface
impoundments, or disposal areas, in case other than in material compliance with
applicable Law.

(e)               In connection with its conduct of the Business, none of the
Seller, nor, to the Knowledge of the Seller, any of its predecessors or
Subsidiaries has treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, manufactured, distributed, or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) other than in material compliance with
applicable Laws, including any material liability for fines, penalties, response
costs, corrective action costs, personal injury, property damage, natural
resources damages or attorneys’ fees, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”) or the Solid Waste Disposal Act, as amended or any other
Environmental, Health, and Safety Requirements.

(f)                To the Knowledge of the Seller, neither this Agreement nor
the consummation of the transactions that are the subject of this Agreement will
result in any material obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental, Health, and Safety Requirements.

(g)               None of the Seller nor, to the Knowledge of the Seller, its
predecessors or Subsidiaries has designed, manufactured, sold, marketed,
installed, or distributed products or other items containing asbestos at any
facility included in the Assets, and none of such entities is or will become
subject to any Asbestos Liabilities, in case other than in material compliance
with applicable Law.

(h)               The Seller has furnished or made available to the Buyer all
environmental audits, reports and other material environmental documents in the
possession or under the reasonable control of Seller that relate to any facility
included in the Assets.

4.28          Business Continuity. The Seller has not experienced bugs,
failures, breakdowns, or continued substandard performance in the past twelve
(12) months that has caused any substantial and material disruption or
interruption in or to the use of any of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are included in the Assets (collectively, the
“Systems”). The Seller has not received written notice of failure to have
secured, and to the Knowledge of the Seller, the Seller has obtained and
possesses valid licenses (including a sufficient number of licenses) to use all
of the software programs presently on the computers and other software-enabled
electronic devices that it owns or leases or that it has otherwise provided to
any of the Transferring Employees for their use in connection with the Business,
and the Seller is using the most recent versions of such software programs that
are reasonably suitable for operation of the Business.

4.29          Certain Business Relationships. None of the Seller and its
Subsidiaries and their members, as the case may be, has been involved in any
material business arrangement or relationship with the Seller within the past 12
months other than as reflected in the Financial Statements, and the Assets do
not include any material asset, tangible or intangible, that is used in the
business of any other such party that has had a material business arrangement or
relationship with the Seller within the past 12 months.

4.30          Solvency and Value of Transfer. There is no bankruptcy or
insolvency proceeding of any character including without limitation, bankruptcy,
receivership, reorganization, dissolution or arrangement with creditors
voluntary or involuntary, by or, to the Knowledge of the Seller, against the
Seller, and the Seller has not taken any action to institute any such
proceedings. The Seller is not insolvent under any bankruptcy, receivership, or
insolvency law. The Seller’s sale of the Assets has not been undertaken with the
intention to hinder, delay or defraud the Seller’s current or future creditors.

except as specifically set forth in this article iv or in any certificates or
other documents delivered at the closing, the buyer acknowledges and agrees that
the contemplated transactions shall be without representation or warranty,
express or implied.

without limiting the generality of the foregoing, except as so specifically set
forth, the seller has not made, and the seller shall not be deemed to have made,
any representation or warranty in any other verbal or written communication or
written document relating to the assets or the business, including but not
limited to, any offering memorandum, information memorandum or similar document,
whether prepared or transmitted by the seller or any representative of the
seller (such other verbal or written communications or written documents are
referred to collectively as the “communications”).

no cost estimate, projections or other predictions, data or other statement
contained in any communications shall be deemed to be a representation or
warranty hereunder or otherwise.

no person has been authorized by the seller to make any representation or
warranty (other than those contained in this section) relating to the seller,
the assets or the business, or otherwise in connection with the contemplated
transactions herein, and, if made, such representation or warranty must not be
relied upon as having been authorized by the seller.

in particular, and without limiting in any way the generality of the foregoing,
buyer expressly acknowledges that, except as expressly set forth herein, the
assets are sold on an “as-is,” “where-is” basis with all defects, and no
representation or warranty is made by the seller with respect to (i) the
condition, fitness for a particular purpose, merchantability, suitability,
functionality or lack of defects of the assets, (ii) post-closing matters,
including future or forecasted costs, revenues or profits that may be generated
from the business or (iii) markets, customers or suppliers.

notwithstanding any other provision of this agreement, in no event will a
party’s and its affiliates’ cumulative liability of any kind for any one or more
matters arising from or related to this agreement exceed the sum of three
million dollars in the aggregate (the “Cap”). With respect to Seller’s and
Seller’s Affiliates’ liability, the Cap shall include consideration of the three
million dollars set aside in the Escrowed Purchase Price described in section
3.1(b) of this Agreement, and without regard for the prior use of such Escrowed
Purchase Price funds. This limitation of liability shall survive notwithstanding
the failure of any essential purpose of this Agreement. This limitation of
liability shall not apply in the event and to the extent of a Party’s Losses
arising from (i) any fraud by the other party, (ii) breach of the Seller’s
representations and warranties contained in Sections 4.1 (Organization,
Qualification, and Power), 4.2 (Authorization of the Transaction), 4.6 (Title to
Assets, last sentence only) and 4.12 (Tax Matters) hereof, (iii) breach of the
Buyer’s representations and warranties contained in Sections 5.1 (Organization
of the Buyer) and 5.2 (Authorization of the Transaction) hereof, (iv)
contractual payment obligations related to the Excluded Liabilities, (v) the
Buyer’s obligation to pay the Purchase Price, (vi) any adjustments to the
Purchase Price or other payments under Section 3.2, (vii) any claim relating to
a breach of the Non-Competition Agreements, AND (VII) BREACH OF THE SELLER’S
COVENANTS IN SECTION 3.2(A)(II) OR SECTION 7.6 OF THIS AGREEMENT.

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

The Buyer represents and warrants to the Seller that the statements contained in
this Article V are true and correct as of the date of this Agreement and will be
true and correct as of the Second Closing Date (as though made then and as
though the Second Closing Date were substituted for the date of this Agreement
throughout this Article V), except as set forth in the Disclosure Schedule
delivered by the Buyer to the Seller on the date hereof (the “Buyer Disclosure
Schedule”). The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Article V and shall
apply solely to the specific representation or warrant to which such lettered or
numbered paragraphs of the Disclosure Schedule applies, except as explicitly set
forth therein (i.e., explicit cross-references).

5.1              Organization of the Buyer. The Buyer is duly organized, validly
existing, and in good standing under the Laws of the jurisdiction of its
formation or incorporation.

5.2              Authorization of Transaction. The Buyer has full power and
authority (including full corporate or other entity power and authority, as
applicable) to execute and deliver this Agreement, each of the Transaction
Documents to which the Buyer is a party and to perform its obligations hereunder
and thereunder. The Buyer has full power and authority to carry on the Business
on and after the Closing Date. Disclosure Schedule 3.1 lists the directors and
officers of the Buyer. The Buyer has delivered or made available to counsel to
the Seller true and correct copies of the Organizational Documents of the Buyer.
This Agreement and each Transaction Document to which the Buyer is a party
constitutes the valid and legally binding obligation of the Buyer, enforceable
in accordance with its terms and conditions. The Buyer need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any Governmental Authority in order to execute and deliver this Agreement and
the Transaction Documents or for Buyer to consummate the transactions described
in this Agreement. The execution, delivery and performance of this Agreement and
the Transaction Documents and all other agreements described herein have been
duly authorized by the Buyer.

5.3              Non-contravention. Neither the execution and delivery of this
Agreement and the Transaction Documents, nor the consummation of the
transactions described herein, will (a) violate any Law constitution,
injunction, Order, ruling, charge, or other restriction of any Governmental
Authority to which the Buyer is subject or any provision of the Buyer’s
organizational documents, if applicable, or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Buyer is a party or by which it is bound or to which
any of its assets are subject. The Buyer does not need to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order to execute and delivery this Agreement and the
Transaction Documents or for the Parties to consummate the transactions
described in this Agreement and the Transaction Documents, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a Material Adverse Effect.

5.4              Brokers’ Fees. The Buyer has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions described in this Agreement save and except for the payment of
Business Combination and debt financing advisory fees to Brooks, Houghton &
Company, Inc.

5.5              Litigation. There is no pending or threatened Action against
the Buyer or any Affiliate of the Buyer that could materially interfere with the
Buyer’s ability to perform its obligations under this Agreement.

5.6              Due Diligence. The Buyer acknowledges and agrees that, prior to
executing this Agreement, the Seller has afforded to the Buyer free and full
access to the books, records and facilities of the Seller, that the Buyer has
had ample opportunity to conduct such due diligence investigation and that the
Buyer has made such investigations and conducted such due diligence of the
Business and the Assets as the Buyer deems necessary or appropriate.

5.7              Extent of the Seller’s Representations. The Buyer acknowledges
that the Seller has made no representations and/or warranties (a) regarding the
continued profitability of the Business following the Closing or (b) except as
expressly set forth in this Agreement, with respect to the condition or
character of the Assets or the use or uses to which the Assets may be put.
Except as expressly provided herein, the Assets are hereby sold in “AS IS, WHERE
IS” condition and the Seller hereby disclaims any and all warranties as to the
condition of the Assets. The Buyer has not relied upon the accuracy or
completeness of any express or implied representation, statement or information
of any nature made or provided by or on behalf of the Seller or the Business,
except for the representations and warranties expressly set forth in Article IV
of this Agreement or in any of the other Transaction Documents.

5.8              Undertakings to Close Hereunder. The Buyer shall use its best
efforts to perform and fulfill all conditions and obligations on its part to be
performed and fulfilled under this Agreement.

ARTICLE VI

PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the Execution
Date and the earlier of (i) the consummation of the Second Closing or (ii) the
termination of the obligations of the Parties to consummate the Second Closing:

6.1              Conduct of the Seller’s Business Pending Closing. The Seller
agrees that, except as indicated on Schedule 6.1, unless the Buyer shall consent
in writing, (a) the Business shall be conducted only in, and the Seller shall
not take any action except in, the Ordinary Course of Business, (b) the Seller
shall use commercially reasonable efforts to keep available the services of the
Transferring Employees and to preserve the current relationships of the Business
with such of the patients, suppliers, payors, facilities and other persons with
which the Seller has significant business relations in order to preserve
substantially intact the Business, and (c) the Seller shall preserve intact the
Assets and (d) the Seller will use commercially reasonable efforts to preserve
its existing Permits, franchises, rights and privileges pertinent to the
Business. By way of amplification and not limitation, between the Execution Date
and the Closing Date, the Seller shall not, and shall neither cause nor permit
any of Seller’s Affiliates, officers, directors, employees and agents to,
directly or indirectly, do, or agree to do, any of the following with respect to
the Business or the Assets (except as indicated on Schedule 6.1), without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld, delayed or conditioned:

(a)             Sell, pledge, dispose of, grant, transfer, lease, license,
guarantee, encumber, or authorize the sale, pledge, disposition, grant,
transfer, lease, license, guarantee or encumbrance of the Business, or any of
the Assets except in the Ordinary Course of Business and in a manner reasonably
consistent with past practice; provided that the aggregate amount of any such
sale or disposition (other than a sale or disposition of products or other
inventory in the Ordinary Course of Business consistent with past practice, as
to which there shall be no restriction on the aggregate amount);

(b)            Acquire (including, without limitation, by merger, consolidation
or acquisition of stock or assets) for or in connection with the Business any
interest in any corporation, partnership, other business organization, person or
any division thereof or any assets, other than (i) acquisitions of any assets in
the Ordinary Course of Business and in a manner reasonably consistent with past
practice, as to which there shall be no restriction on the aggregate amount, or
(ii) purchases of Inventory for resale (whether for cash or pursuant to an
exchange) except in the Ordinary Course of Business and in a manner reasonably
consistent with past practice;

(c)             Incur any Indebtedness or issue any debt securities or assume,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any Person for borrowed money in the aggregate in excess of
$10,000;

(d)            Enter into, amend, terminate, cancel or affirmatively make any
material change in any Assigned Contract;

(e)             Make or authorize any capital expenditure, dividends or
distributions except in the Ordinary Course of Business and in a manner
reasonably consistent with past practice, such as S corporation tax
distributions;

(f)              Increase the compensation payable or to become payable to any
Seller Employee by more than Five Thousand Dollars ($5,000) or grant any rights
to severance or termination pay to, or enter into any employment or severance
agreement with, any Seller Employee, or establish, adopt, enter into or amend
any collective bargaining, bonus, profit sharing, thrift, compensation, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
Seller Employee other than in accordance with a written agreement or Employee
Benefit Plan;

(g)            Modify any material accounting policies, procedures or methods in
any material respect;

(h)            Enter into any agreements limiting in any material respect the
conduct of Seller’s Business the result of which would be a Material Adverse
Effect;

(i)              Take any action that would result in the representations and
warranties set forth in Article IV becoming false or inaccurate;

(j)              Take any action or fail to take any action that would result in
a Material Adverse Effect; or

(k)            Permit or cause any of the Seller’s Affiliates to do any of the
foregoing or agree or commit to do any of the foregoing.

6.2              Notice by Seller of Certain Events. The Seller shall give
prompt written notice to the Buyer upon the Seller’s Knowledge of (a) any
written notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the consummation of the
transactions described in this Agreement; (b) any written notice or other
communication from any Governmental Authority in connection with the
transactions described in this Agreement; (c) any Actions commenced or, to the
Seller’s Knowledge, credibly threatened in writing against, relating to or
involving or otherwise affecting the Seller, the Business or the Assets or the
transactions described in this Agreement; (d) the occurrence of a breach or
default or event that, with notice or lapse of time or both, would become a
breach or default under this Agreement or any Contract or Personal Property
Lease; and (e) any Material Adverse Effect or change, event or circumstance
which is likely to delay or impede the ability of the Seller to consummate the
transactions described in this Agreement or to fulfill its obligations set forth
herein.

6.3              General. Each of the Parties will use its or his reasonable
best efforts to take all action and to do all things necessary in order to
consummate and make effective the transactions described in this Agreement
including, without limitation, satisfaction, but not waiver, of the Closing
conditions set forth in Articles VIII and IX below.

6.4              Notices and Consents. The Seller will give any notices to third
parties and use its commercially reasonable best efforts to obtain the items set
forth in Disclosure Schedule 6.4. Each of the Parties will give any notices to,
make any filings with, and use its or his commercially reasonable best efforts
to obtain any authorizations, consents, and approvals of Governmental
Authorities in connection with the matters referred to in Section 4.3 and
Section 5.3 above.

6.5              Notice of Inaccuracy of Representations or Warranties. If the
Buyer or the Seller shall obtain Knowledge prior to the Second Closing of an
inaccuracy in or breach of any representation and warranty contained in this
Agreement of the other Party, the Party obtaining such Knowledge shall give the
other Party written notice of such breach or inaccuracy. If notice is given of
an inaccuracy in or breach of any representation or warranty prior to the Second
Closing, the Party making the representation or warranty (the “Warranting
Party”), is obligated, if requested by the other party (the “Non-Breaching
Party”), at the Warranting Party’s expense, to undertake to cure such inaccuracy
or breach prior to the Second Closing. If such inaccuracy or breach cannot,
despite reasonable efforts, be fully cured prior to the Second Closing, the
Non-Breaching Party shall have the option to (a) waive the condition under
Article VIII or Article IV, as applicable, and proceed with the Closing or (b)
terminate this Agreement. If Non-Breaching Party waives the condition under
Article VIII or Article IV, as applicable, and elects to proceed with the Second
Closing, the Non-Breaching Party shall not be entitled to claim a breach and the
Warranting Party shall have no responsibility to indemnify the Non-Breaching
Party with respect to the representation, warranty or covenant waived.

6.6              Access. The Seller will permit representatives of the Buyer
(including legal counsel and accountants) to have reasonable access at all
reasonable times, upon reasonable advance notice, but in a manner so as not to
interfere with the normal business operations of the Seller or the Business, to
all premises, properties, personnel, books; records (including Tax records),
contracts, and documents of or pertaining to the Assets or the Business. The
Seller will not be required to grant access to any attorney-client privileged
communications. The Buyer will treat and hold as such any Confidential
Information it receives from the Seller in the course of the reviews
contemplated by this Section 6.6, will not use any of the Confidential
Information except in connection with this Agreement. If the Second Closing does
not occur, Buyer will return to Seller all tangible embodiments (and all copies)
of the Confidential Information which are in its possession except to the extent
that such Confidential Information relates to the First Closing Assets, First
Closing Assumed Liabilities or First Closing Transferring Employees.

6.7              Exclusivity. The Seller shall not (a) solicit, initiate,
accept, consider, entertain or encourage the submission of proposals or offers
from any Person with respect to the acquisition described in this Agreement or
any similar transaction wherein such Person would acquire all or any portion of
the assets or ownership interests in the Seller, or any merger, consolidation,
or business combination, directly or indirectly, with or for the Seller, or all
or substantially all of the Business or Assets, or (b) participate in any
negotiations regarding, or, except as required by legal process (including
pursuant to discovery or agreements existing on the date hereof), furnish to any
Person (other than the Buyer) information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any person or entity (other than the Buyer) to do or
seek any of the foregoing. The Seller shall refrain from entering into any
agreement or consummating any transactions that would interfere with the
consummation of the transactions described in this Agreement. The Seller shall
promptly notify the Buyer if it receives any written inquiry, proposal or offer
described in this Section 6.7 or any verbal inquiry, proposal or offer described
in this Section 6.7 that is competitive with the terms of the transactions
described in this Agreement, and the Seller shall inform such inquiring person
or entity of the existence of this Agreement and make such inquiring Person
aware of the Seller’s obligations hereunder. The notification to the Buyer under
this Section 6.7 shall include the identity of the Person making such inquiry,
offer, or other proposal, the terms thereof, and any other information with
respect thereto as the Buyer may reasonably request. The Seller shall not
provide any Confidential Information concerning the Business or the Seller’s
assets to any third party other than in the Ordinary Course of Business
consistent with past practice.

6.8              Maintenance of Real Property. The Seller will use commercially
reasonable efforts to shall maintain the Real Property, including all of the
improvements in substantially the same condition as existed on the date of this
Agreement, ordinary wear and tear excepted, and shall not demolish or remove any
of the existing improvements, or erect new improvements on the Real Property or
any portion thereof, without the prior written consent of the Buyer.

6.9              Monthly Reports. The Seller shall provide to the Buyer Seller’s
internally prepared consolidated financial statements for the months of August
and September 2018 as promptly as practicable.

ARTICLE VII

POST-CLOSING COVENANTS

7.1              General. In case at any time after each Closing any further
actions are necessary to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article X below).
The Seller acknowledges and agrees that from and after each Closing, the Buyer
will be entitled to possession of all documents, books, records (including Tax
records), agreements, and financial data of any sort relating to the Assets
acquired by the Buyer, including without limitation the documents, books,
records (including tax records), agreements and financial data of any sort
relating to the Assets so acquired, but Buyer agrees to provide the Seller and
its professional advisors or representative reasonable access to all such
documents, books, records (including tax records), agreements and financial data
so transferred to Buyer, and to make copies thereof, to file or pay taxes, to
defend or bring an Action, or for any other reasonable purpose.

The Buyer and Seller have used reasonable efforts to identify and disclose all
of the Assets, Contracts, Liabilities and other matters for which
identification, disclosure, assignment, assumption and bifurcation between First
Closing and Second Closing are required and contemplated under this Agreement
and the Schedules hereto in response to the representations and warranties
contained in this Agreement. Between the First Closing and Second Closing, the
Parties shall cooperate to revise these identifications and disclosures as may
be reasonably necessary to accomplish the parties’ purposes and intent of this
Agreement. Provided that any failure to complete this identification and
disclosure process has not had a Material Adverse Effect on Buyer’s rights or
responsibilities under this Agreement, such failures shall not be deemed a
breach of this Agreement (including a breach of any representation or warranty)
if such failures are corrected in accordance with this Section 7.1.

7.2              Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any Action, charge, complaint,
claim, or demand in connection with (a) any transaction described in this
Agreement or (b) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving the Business, the Parties
will cooperate with each other and their respective counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be necessary in connection with the contest
or defense, all at, the sole cost and expense of the contesting or defending
Party (unless the contesting or defending Party is entitled to indemnification
therefor under Article X below).

7.3              Transition. The Seller shall use commercially reasonable
efforts to refrain from taking take any action that is designed or intended to
discourage any lessor, licensor, customer, supplier, or other business associate
of the Business from maintaining the same business relationships with the
Business after the Closing as it maintained with the Business prior to the
Closing.

7.4              Rent Reimbursement. On a monthly basis after the First Closing,
the Buyer will reimburse the Seller for the rent expense in respect of the 17th
floor lease at its administrative headquarters through December 31, 2018.

7.5              Montalcino Note. Upon the occurrence of the Second Closing, the
Buyer agrees to convert its rights to repayment of the current outstanding
advances under the Montalcino Note in the amount of One Million Five Hundred
Thousand Dollars ($1,500,000) into a six percent (6%) equity ownership in
Apeture Bio, LLC and in accordance with the terms of the Montalcino Note. Buyer
agrees that immediately upon such conversion all rights under the Montelcino
Note shall cease; Buyer shall have no further right or obligation to advance
funds under such Note; and Buyer shall have no right to require Montelcino I to
convert any further amounts advanced into equity. If any provision of this
Section 7.5 conflicts with the Montalcino Note, the provisions of this Section
7.5 shall control.

7.6              Debt Repayment. To the extent any of the Subsidiaries (other
than the Excluded Subsidiaries) have any obligations to BBVA Compass pursuant to
a line of credit or term loan, or any other obligations for borrowed money,
outstanding on or after the Second Closing, Seller shall use its retained cash
and Proceeds of the Purchase Price to satisfy such debts.

ARTICLE VIII

CONDITIONS TO OBLIGATION OF THE BUYER TO SECOND CLOSING

The obligation of the Buyer to consummate the transactions to be performed by it
in connection with the Second Closing is subject to satisfaction of the
conditions set forth below.

8.1              Representations and Warranties. The representations and
warranties set forth in Article IV above shall be true and correct in all
material respects at and as of the Second Closing Date, except to the extent
that such representations and warranties are qualified by the term “material,”
or contain terms such as “Material Adverse Effect” or “Material Adverse Change,”
in which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects at and
as of the Second Closing Date;

8.2              Compliance. The Seller shall have performed and complied with
all of its covenants hereunder in all material respects through the Second
Closing, except to the extent that such covenants are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case the Seller shall have performed and complied with
all of such covenants (as so written, including the term “material” or
“Material”) in all respects through the Second Closing;

8.3              Third Party Consents. The Seller shall have procured all of the
respective third-party consents, releases and pay-off letters specified on
Schedule 8.3; Seller shall have assigned, or Buyer shall have obtained, the
material Permits necessary for Buyer to operate the Business and the Purchased
Assets as operated by Seller prior to the Second Closing; it being understood
that the consent to assignment of certain Permits will be obtained subsequent to
the Second Closing in accordance with industry practice, and that such
assignments are subject to all applicable laws and regulations.

8.4              No Action. No Action shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (a) prevent consummation of any
of the transactions described in this Agreement, (b) cause any of the
transactions described in this Agreement to be rescinded following consummation,
or (c) materially and adversely affect the right of the Buyer to own the Assets
and to operate the Business (and no such injunction, judgment, Order or charge
shall be in effect);

8.5              Seller Certificate. The Seller shall have delivered to the
Buyer a certificate to the effect that each of the conditions specified above in
Sections 8.1 through 8.4 are satisfied as set forth in such Sections;

8.6              Consents and Approvals. The Parties shall have received all
authorizations, consents, licenses and approvals of governments and governmental
agencies identified on Schedule 8.6 hereto;

8.7              Other Actions. All actions to be taken by the Seller in
connection with consummation of the transactions described herein and all
certificates, instruments, and other documents required to effect the
transactions described herein will be reasonably satisfactory in form and
substance to the Buyer;

8.8              Real Property. No damage or destruction or other change has
occurred with respect to any of the Real Property or any portion thereof that,
individually or in the aggregate, would materially impair the use or occupancy
of the Real Property or the operation of the Business;

8.9              Good Standing. The Seller shall have delivered to the Buyer a
copy of the subsistence certificate of the Seller issued on or soon before the
Closing Date by the Secretary of State of the State of Texas;

8.10          Secretary Certificate. The Seller shall have delivered to the
Buyer a certificate of the secretary or an assistant secretary of the Seller,
dated as of the Second Closing Date, in form and substance reasonably
satisfactory to the Buyer, as to: (a) the resolutions of the board of managers
(or a duly authorized committee thereof) authorizing the execution, delivery,
and performance of this Agreement and the transactions described herein; and (b)
incumbency and signatures of the officers of the Seller executing this Agreement
or any other agreement contemplated by this Agreement;

8.11          Debt Financing. As of the Second Closing Date, the Buyer or an
Affiliate of the Buyer shall have arranged to enter into one or more debt
financings in the amount of Thirty Million Dollars ($30,000,000) for the
consummation of the transactions described in this Agreement and for the
operations of the Business by the Buyer under such terms as acceptable to the
Buyer, in its sole but reasonable discretion;

8.12          Non-Competition Agreements. As of the First Closing Date, each of
the Seller and its managers and members shall have entered into a
Non-Competition and Member Release Agreement with the Buyer substantially in the
form of Exhibit D hereto (the “Non-Competition Agreement”);

8.13          Employment Agreements. As of the Second Closing Date, each of the
members of the Management Team shall have entered into an Employment Agreement
with the Buyer substantially in the form of Exhibit E hereto (the “Employment
Agreements”); the Non-Competition Agreement will expire upon termination of this
Agreement other than pursuant to clause (i) of paragraph (b) of Section 11.1 of
Article XI;

8.14          Escrow Agreement. As of the Second Closing Date, the Seller, the
Buyer, and Escrow Agent shall have entered into the Escrow Agreement;

8.15          Insurance. Solely to the extent that the same are being assigned
to the Buyer at the Closing, insurance policies for the Seller effective
following the Closing shall be available covering workers’ compensation,
commercial general liability and umbrella coverage, property and crime, business
auto, professional liability, and directors and officers;

8.16          Material Adverse Change to Business. There shall not have been a
Material Adverse Change to the Business or Assets of the Seller;

8.17          Bill of Sale. The Seller and its applicable Subsidiaries shall
have executed and delivered the Bill of Sale;

8.18          FIRPTA Affidavit. The Seller shall have delivered to Buyer an
affidavit in form and substance satisfactory to Buyer that Seller is not a
foreign person within the meaning of Section 1443(f)(3) of the Code; and

8.19          Contribution. The Contribution shall have been consummated as
described on Disclosure Schedule 4.3.

The Buyer may waive any condition specified in this Article VIII on behalf of
the Buyer if it executes a writing so stating at or prior to the Second Closing.
The Seller shall immediately notify Buyer in writing if it reasonably determines
that any of the conditions to the Second Closing under this Agreement will not
be satisfied.

ARTICLE IX

CONDITIONS TO OBLIGATION OF THE SELLER TO SECOND CLOSING

The obligation of the Seller to consummate the transactions to be performed by
them in connection with the Second Closing is subject to satisfaction of the
conditions set forth below.

9.1              Representations and Warranties. The representations and
warranties set forth in Article V above shall be true and correct in all
material respects at and as of the Second Closing Date, except to the extent
that such representations and warranties are qualified by the terms “material,”
or contain terms such as “Material Adverse Effect” or “Material Adverse Change,”
in which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects at and
as of the Second Closing Date;

9.2              Compliance. The Buyer shall have performed and complied with
all of its covenants hereunder in all material respects through the Second
Closing, except to the extent that such covenants are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case the Buyer shall have performed and complied with
all of such covenants (as so written, including the term “material” or
“Material”) in all respects through the Second Closing;

9.3              No Actions. No action, suit, or proceeding shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions described in this Agreement, or
(B) cause any of the transactions described in this Agreement to be rescinded
following consummation;

9.4              Buyer Certificate. The Buyer shall have delivered to the Seller
a certificate to the effect that each of the conditions specified above in
Sections 9.1 through 9.3 as set forth in such Sections;

9.5              Consents and Approvals. The Parties shall have received all
authorizations, consents, and approvals of governments and governmental agencies
referred to in Annex 9.5 hereto;

9.6              Bill of Sale. The Seller and its applicable Subsidiaries shall
have executed and delivered the Bill of Sale;

9.7              Employment Agreements. The Management Team and the Buyer shall
have entered into the Employment Agreements;

9.8              Escrow Agreement. The Buyer and the Escrow Agent shall have
entered into the Escrow Agreement;

9.9              Contribution. The Contribution shall have been consummated as
described on Disclosure Schedule 4.3; and

9.10          Other Actions. All actions to be taken by the Buyer in connection
with consummation of the transactions described herein and all certificates,
instruments, and other documents required to effect the transactions described
herein will be reasonably satisfactory in form and substance to the Seller.

Seller may waive any condition specified in this Article IX on behalf of the
Seller if it executes a writing so stating at or prior to the Closing. The Buyer
shall immediately notify the Seller in writing if it reasonably determines that
any of the conditions to closing under this Agreement will not be satisfied.

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

10.1          Survival of Representations and Warranties. No claim or suit for
Losses arising from a breach of the representations and warranties of the Seller
and the Buyer contained in this Agreement shall be brought more than twelve (12)
months after the Second Closing Date; provided, however, that if the Second
Closing does not occur, such period shall expire on the twelve (12) month
anniversary of the First Closing Date. If a Party hereto determines that there
has been a breach by any other Party hereto of any such representation or
warranty and notifies the breaching Party in writing reasonably promptly after
learning of such breach, such representation or warranty and liability therefor
shall survive with respect to the specified breach until such breach has been
resolved, but no Party shall have any liability after such twelve (12) month
period for any matters not specified in a writing delivered within such twelve
(12) month period. Notwithstanding any term in this Section 10.1, (a) the
applicable statute of limitations shall be the survival period for any matter
relating to (i) any alleged or actual violation of the representations and
warranties made in Section 4.11 (Compliance with Laws) and Section, 4.12 (Tax
Matters), or (ii) fraud or willful or intentional misrepresentation or willful
omission of a material fact by a Party in connection with this Agreement and the
transactions described herein, and (b) all covenants and any alleged or actual
violation of the representations and warranties made in any of the following
sections of this Agreement shall survive indefinitely: Sections 4.1
(Organization, Qualification, and Power), 4.2 (Authorization of the
Transaction), 4.6 (Title to Assets, first and last sentences only), Sections 5.1
(Organization of the Buyer) and 5.2 (Authorization of the Transaction).

10.2          Indemnification by the Seller. Subject to the provisions of
Sections 10.4 and 10.5 below, the Seller, on behalf of itself and its successors
and assigns, agrees to indemnify, defend and hold the Buyer and its Affiliates,
members, managers, officers, directors, employees, agents, representative,
successors and permitted assigns (collectively the “Buyer Indemnified Parties”),
harmless, from and against the following:

(a)               Any and all Losses which arise out of or result from or as a
consequence of (i) the operation of the Seller (including the Excluded
Subsidiaries) prior to the Closing Date, including any successor liability other
than an Assumed Liability; (ii) any breach of a representation or warranty made
by or on behalf of the Seller in this Agreement (including the Exhibits and
Schedules hereto) or any other Transaction Document; and (iii) any failure by
the Seller to perform, comply with or observe any one or more of its covenants,
agreements or obligations contained in this Agreement or in any other agreement,
instrument or document delivered to the Buyer or any of its Affiliates in
connection with this Agreement or any of the transactions described in this
Agreement or any of the transactions described in this Agreement.

(b)               Any and all Losses which may at any time or from time to time
arise out of or result from or as a consequence of the operation of the Business
prior to the Closing Date, including without limitation: (i) any Excluded
Liability or Excluded Assets; (ii) any failure by the Seller to comply with the
provisions of this Agreement; (iii) relating to, or the failure to discharge,
any obligations of the Seller, which were incurred by them, on account of the
period prior to the Closing Date (except for the Assumed Liabilities), including
without limitation the following: (A) any audit or investigation or civil,
administrative or criminal proceedings arising as a result of the Business prior
to or as of the Closing Date whether or not the Seller or its Affiliates had
Knowledge thereof as of the Closing Date, or (B) any and all federal, state or
local Taxes due from the Seller in connection with the Business, or with respect
to the assets thereof, applicable to or arising from any period prior to the
Closing Date.

With respect to the indemnification obligations of the Seller pursuant to this
Section 10.2, a Buyer Indemnified Party may proceed against the Seller for
indemnification pursuant to this Article X. 

10.3          Indemnification by Buyer. Subject to the provisions of Sections
10.4 and 10.5 below, the Buyer, on behalf of itself and its successors and
assigns, agrees unconditionally to indemnify, defend and hold the Seller and its
permitted successors and assigns their Affiliates, members, managers, officers,
directors, employees, agents, representatives, successors and permitted assigns
(collectively the “Seller Indemnified Parties”) harmless, on demand, from and
against the following:

(a)               Any and all Losses of every kind, nature or description which
arise out of or result from or as a consequence of (i) the Buyer’s use or
operation of the Assets on and after the Closing Date; (ii) any breach of a
representation or warranty made by or on behalf of the Buyer in this Agreement
(including the Exhibits and Schedules hereto) or in any of the Transaction
Documents; or (iii) any failure by the Buyer to perform, comply with or observe
any one or more of its covenants, agreements, or obligations contained in this
Agreement or in any other agreement, instrument or document delivered to the
Seller in connection with this Agreement or any of the transactions described in
this Agreement; and

(b)               Any and all Losses which may at any time or from time to time
arise out of or result from or as a consequence of (i) any Assumed Liability;
(ii) any failure by the Buyer to comply with the provisions of this Agreement;
and (iii) relating to, or the failure by the Buyer to discharge, any obligations
of the Buyer which were incurred by the Buyer on or after the Closing Date
(except for the Excluded Liabilities), including without limitation the
following: (A) any audit or investigation or civil, administrative or criminal
proceedings arising as a result of the Business on or after the Closing Date or
(B) any and all federal, state or local Taxes due from the Buyer in connection
with the Business, or with respect to the assets thereof, applicable to or
arising from any period on or after the Closing Date.

10.4          Indemnification Process. Any Party seeking indemnification under
this Article X (an “Indemnified Party”) shall give each Party from whom
indemnification is being sought (each, an “Indemnifying Party”) notice of any
matter which such Indemnified Party has determined has given rise to or would
give rise to a right of indemnification under this Agreement, stating the amount
of the Losses, if known, and method of computation thereof, and containing a
reference to the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises. The obligations and liabilities of an
Indemnifying Party under this Article X with respect to Losses arising from
claims of any third party which are subject to the indemnification provided for
in this Article X (“Third Party Claims”) shall be governed by and contingent
upon the following additional terms and conditions:

(a)               If any Indemnified Party shall receive notice of any Third
Party Claim, the Indemnified Party shall give the Indemnifying Party notice of
such Third Party Claim promptly following receipt by the Indemnified Party of
such notice to avoid actual prejudice; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article X except to the extent the Indemnifying Party is
prejudiced by such failure.

(b)               The Indemnifying Party shall be entitled to assume and control
the defense of such Third Party Claim at its sole expense and through counsel of
its choice if it gives notice of its intention to do so to the Indemnified Party
to avoid actual prejudice to the Indemnified Party; provided, further however,
that if counsel to the Indemnifying Party advises that a conflict of interest
precludes its representation of both the Indemnified Party and the Indemnifying
Party, then the Indemnified Party shall be entitled to retain one firm of
attorneys at the expense of the Indemnified Party.

(c)               In the event the Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. Similarly,
in the event the Indemnifying Party declines to take such defense and the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party.

(d)               If the Indemnifying Party shall have failed to assume the
defense of any claim in accordance with the provisions of this Article (i.e., in
time to avoid prejudice to the Indemnified Party), then the Indemnified Party
shall have the right to control the defense of such claim and, if and when it is
finally determined that the Indemnified Party is entitled to indemnification
from the Indemnifying Party hereunder, the actual and reasonable fees and
expenses of the Indemnified Party’s counsel shall be borne by the Indemnifying
Party and paid by the Indemnifying Party to the Indemnified Party promptly
following written demand therefor, but the Indemnifying Party shall be entitled,
at its own expense, to participate in (but not control) such defense.

(e)               So long as the Indemnifying Party has assumed and is
conducting the defense of the Third Party Claim in accordance with Section
10.4(b) above, (i) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld, delayed or conditioned, provided that the Indemnified
Party is completely released from all claims) unless the judgment or proposed
settlement involves only the payment of money damages by the Indemnifying Party
and does not impose an injunction or other equitable relief upon the Indemnified
Party, and (ii) the Indemnified Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (not to be withheld,
conditioned or delayed unreasonably).

10.5          Limitations on Indemnification.

(a)               Threshold Amount. Except as otherwise provided in Section
10.5(c) below, the Seller will not have any liability to the Buyer Indemnified
Parties pursuant to the indemnification obligations of Section 10.2(a)(ii)
above, and the Buyer will not have any liability to the Seller Indemnified
Parties pursuant to the indemnification obligations of Section 10.3 above, as
the case may be, for Losses payable pursuant to their respective indemnification
obligations until the total of all such Losses incurred by the Indemnified Party
pursuant to this Agreement collectively exceeds $100,000 in the aggregate (the
“Threshold Amount”), and then (subject to the terms of this Section 10.5) such
indemnification by the Indemnifying Party shall apply to all such Losses
(including the Threshold Amount) incurred pursuant to this Agreement.

(b)               Cap. Except as otherwise provided in Section 10.5(c) below,
(i) the Seller will not have any liability to the Buyer Indemnified Parties
pursuant to the indemnification obligations of Section 10.2 above for Losses
that exceed $3.0 million, and (ii) the Buyer will not have any liability to the
Seller Indemnification Parties pursuant to the indemnification obligations of
Section 10.3 above for Losses paid by Buyer that exceed $3.0 million. Subject to
the Buyer’s offset right in Section 10.5(d), all Losses of Buyer paid by the
Seller under this Agreement shall be paid out of the Escrowed Purchase Price.

(c)               Fraud and Other Exceptions. The limitation on the
indemnification responsibilities of the Parties set forth in Sections 10.5(a)
and 10.5(b) shall not apply to any claim that is brought within twelve months of
the last Closing that is based on (i) any fraud by the Seller or the Buyer, as
the case may be, (ii) breach of the Seller’s representations and warranties
contained in Sections 4.1 (Organization, Qualification, and Power), 4.2
(Authorization of the Transaction), 4.6 (Title to Assets, last sentence only)
and 4.12 (Tax Matters) hereof, (iii) breach of the Buyer’s representations and
warranties contained in Sections 5.1 (Organization of the Buyer) and 5.2
(Authorization of the Transaction) hereof, (iv) contractual payment obligations
related to the Excluded Liabilities, (v) the Buyer’s obligation to pay the
Purchase Price, (vi) any adjustments to the Purchase Price or other payments
under Section 3.2, and (vii) any claim relating to a breach of the
Non-Competition Agreements, and (vii) any claim arising from a breach of the
Seller’s covenants in Section 3.2(a)(ii) or Section 7.6 of this Agreement.

(d)               Offset. In addition to any other rights or remedies available
to the Buyer herein, the Buyer shall have the right to file a claim with the
Escrow Agent in accordance with the terms of the Escrow Agreement to disburse
any amounts to which it may be entitled under Section 10.2 hereof or any Losses
resulting from a breach of this Agreement against the Escrowed Purchase Price,
if any (the “Offset Amounts”); provided, however, that if the Second Closing
does not occur, the Offset Amount will be realized as an offset to the payment
of the Purchase Price Note. If the Buyer elects to exercise this offset right,
the Buyer shall deliver prior notice to the Seller in writing by certified mail
or nationally recognized overnight courier. The Seller shall have the right, but
not the obligation, to pay the Buyer the Offset Amounts in cash. Notwithstanding
anything to the contrary in this Agreement, the offset right set forth in this
Section 10.5(d) shall only be applicable when (i) the Parties hereto agree that
that the Buyer is entitled to indemnification under Section 10.2 hereof or (ii)
a court or arbitrator determines that the Buyer is entitled to indemnification
under Section 10.2 hereof.

(e)               Certain Damages. Notwithstanding anything to the contrary in
this Article X, no Party shall be liable to any other Party for indirect,
incidental, consequential, punitive or special damages, loss of profits or
diminution of value arising from, in connection with, or with respect to an
indemnification obligation under this Article X other than incidental,
consequential, punitive or special damages resulting from fraud by a Party.

(f)                Purchase Price Adjustment. For Tax purposes, the Parties
agree that any payment under Section 10.2 hereof shall be treated as an
adjustment to the Purchase Price.

(g)               Eligible Insurance Proceeds. If any portion of Losses to be
reimbursed by the Indemnifying Party shall be covered, in whole or in part, by
third party insurance coverage (including the insurance policies maintained for
the benefit of Seller prior to the Closing), then any such insurance proceeds
actually received by the Indemnified Party, net of costs reasonably incurred by
the Indemnified Party in seeking such collection, shall be considered “Eligible
Insurance Proceeds.” For purposes of this Article X, all Losses shall be net of
any Eligible Insurance Proceeds; and each Indemnified Party shall use its
reasonable efforts to make any insurance claim to recover Eligible Insurance
Proceeds. Any amount payable by an Indemnifying Party pursuant to this Article X
shall be paid promptly and payment shall not be delayed pending any
determination of Eligible Insurance Proceeds. In any case where an Indemnified
Party recovers any Eligible Insurance Proceeds in respect of any Loss for which
an Indemnifying Party has actually reimbursed it pursuant to this Article X,
such Indemnified Party shall promptly pay over to the Indemnifying Party the
amount of such Eligible Insurance Proceeds, but not in excess of the sum of (i)
any amount previously paid by the Indemnifying Party to or on behalf of the
Indemnified Party in respect of such claim and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter.

(h)               Exclusive Remedy. Absent fraud, and except (i) with respect to
the availability of specific performance or other equitable remedies for breach
or non-compliance, and (ii) for the enforcement of rights under the documents
and instruments executed and delivered by the parties hereto at the Closing,
following the Closing, the indemnification provided by this Article X shall be
the sole monetary remedy of the parties hereto with respect to claims relating
to the subject matter of this Agreement.

ARTICLE XI

TERMINATION OF SECOND CLOSING

11.1          The Parties may terminate the obligation to consummate the Second
Closing as provided below:

(a)               The Buyer and the Seller may terminate the consummation of the
Second Closing by mutual written consent at any time prior to the Second
Closing;

(b)               The Buyer may terminate the consummation of the Second Closing
by giving written notice to the Seller at any time prior to the Second Closing
(i) in the event Seller has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Buyer has
notified the Seller of the breach, and the breach has continued without cure for
a period of 30 days after the notice of breach or (ii) if the Second Closing
shall not have occurred on or before November 1, 2018, by reason of the failure
of any condition precedent under Article VIII hereof (unless the failure results
primarily from the Buyer breaching any representation, warranty, or covenant
contained in this Agreement); and

11.2          The Seller may terminate the consummation of the Second Closing by
giving written notice to the Buyer at any time prior to the Second Closing (i)
in the event the Buyer has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Seller has
notified the Buyer of the breach, and the breach has continued without cure for
a period of 30 days after the notice of breach or (ii) if the Second Closing
shall not have occurred on or before November 1, 2018, by reason of the failure
of any condition precedent under Article IX hereof (unless the failure results
primarily from the Seller breaching any representation, warranty, or covenant
contained in this Agreement).

ARTICLE XII

MISCELLANEOUS

12.1          Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
Buyer and the Seller; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable Law (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Parties prior to making the disclosure).

12.2          No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns. Notwithstanding the foregoing, the Buyer
Indemnified Parties and Seller Indemnified Parties, and their permitted
successors and assigns, are intended third-party beneficiaries of Article X
(Survival of Representations and Warranties; Indemnification), and shall be
entitled to enforce the provisions of such Section as if a party to this
Agreement.

12.3          Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

12.4          Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Buyer and Seller; provided, however, that the Buyer may
(a) assign any or all of its rights and interests hereunder to one or more of
its Affiliates in which it owns more than 51% of the voting equity, and (b)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases the Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

12.5          Counterparts. This Agreement may be executed in one or more
counterparts (including by means of email), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Counterparts may be delivered via facsimile, electronic mail or other electronic
delivery or transmission method (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g. www.docusign.com), and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes At the request of any
Party hereto or to any such agreement or instrument, each other Party will
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such agreement or instrument will raise the use of
electronic delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
electronic delivery as a defense to the formation of a contract, and each such
Party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

12.6          Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

12.7          Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and must be delivered by either (i)
personal delivery or (ii) reputable overnight courier service, charges prepaid,
providing proof of delivery. Any notice, request, demand, claim, or other
communication hereunder and shall be deemed to have been duly received (i) on
the date of delivery thereof, if personally delivered, or (ii) on the next
business day after the sending thereof, if sent by reputable overnight courier
service, and must be addressed to the intended recipient as set forth below:

If to the Seller:

 

Veneto Holdings, L.L.C.

3030 LBJ Freeway, Suite 1700

Dallas, Texas 75234

Attention: Kevin Kuykendall,

                   Chief Executive Officer

 

If to the Buyer:

 

NuGenerex Distribution Solutions, LLC

10102 USA Today Way

Miramar, Florida 33025

Attention: Mark A. Fletcher,

                   Executive Vice-President & General Counsel

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

12.8          Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. The Parties hereto agree that all disputes or controversies arising
out of or relating to this Agreement shall be resolved by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”), and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Either Party may
initiate arbitration by sending written notice of its intention to arbitrate to
the other Party. Such written notice will contain a reasonably detailed
description of the dispute and the remedy sought. The confidential arbitration
proceeding will be conducted in Dallas, Texas before an independent and
impartial arbitrator mutually acceptable to the Parties. In the event that the
Parties have not mutually agreed on an acceptable arbitrator within thirty (30)
days after the demand for arbitration is filed, the arbitrator shall be
appointed in the manner provided by Rule 13 of the Commercial Arbitration Rules
of the AAA. The decision of the arbitrator will be final and binding on the
Parties and their respective successors and permitted assigns. The Parties
intend that this agreement to arbitrate be irrevocable. In providing a remedy
under this Section 12.8, the Parties agree that the arbitrator shall not award
punitive damages against either Party, and the Parties hereby mutually waive any
claim for punitive damages which may be awarded in connection with any dispute
subject to arbitration under this Agreement.

12.9          Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and Seller. No waiver by any Party of any provision of this Agreement or
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

12.10      Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

12.11      Expenses. Each of the Buyer and the Seller will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions described herein (except as otherwise
expressly provided in this Agreement).

12.12      Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

12.13      Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

* * * * *



 1 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



    Veneto Holdings, L.L.C.           By: /s/ Kevin Kuykendall     Name: Kevin
Kuykendall     Title: Chief Executive Officer                 NuGenerex
Distribution Solutions, LLC           By: /s/ Joseph Moscato     Name: Joseph
Moscato     Title: Chief Executive Officer





[1][1] Further comment reserved pending review of working capital calculation
and Most Recent Balance Sheet.



 2 

 

 

